 

 
  

Case 19-20039 Doc 1 Filed 07/26/19 °— Page 1 of 61

Fill in this information to identify your case:

United States Bankruptcy Court for the:

District of Maryland

i
:

Case number (if known):

Chapter you are filing under:
Chapter 7

QO) Chapter 14

(2) Chapter 12

C) Chapter 13

 

Official Form 101

eS
GOS aL 1

 

U Check if this is an
amended filing

3282

Voluntary Petition for Individuals Filing for Bankruptcy 42/15

 

The bankruptcy forms use you and Debtor 7 to refer to a debtor filing al

lone. A married couple may file a bankruptcy case together—called a

joint case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,”

the answer would be yes if either debtor owns a car.

Debtor 2 to distinguish between them. in.joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The

same person must be Debtor 7 in all of the forms.

Be as complete and accurate as po:
information. If more space is needed, attach a separate sheet to this. form. On the

(if known). Answer every question.

SE tensity Yourself

4. Your full name

Write the name that is on your
government-issued picture
identification (for example,
your driver's license or
passport).

Bring your picture
identification to your meeting
with the trustee.

When information is needed about the spouses separately, the form uses Debtor 1 and

ssible. If two:married people are filing together, both are equally responsible for supplying correct
top of any additional pages, write your name and case number

 

 

 

About Debtor 1: About Debtor 2 (Spouse Only in.a Joint Case):
Shantel

First name First name

Larressa

Middle name Middle name

McDuffie

Last name Last name

Suffix (Sr., Jr., Hl, ID

Suffix (Sr., Jr., Hl, HID

 

 

 

 

 

 

 

 

(ITIN)

 

2. All other names you None
have used in the last 8 First name First name
years
Include your married or Middle name Middle name
maiden names.
. Last name Last name
First name First name
Middle name Middle name
Last name Last name
3. Only the last 4 digits of
your Social Security wx - x-_8 9 _0 4 XXX XK
number or federal OR OR
Individual Taxpayer 9 9
Identification number XX XX LL XX = XX -L

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 1

a

 
 

Debtor 4 Shantel Larressa

Case 19-20039 Doc 1

McDuffie

 

First Name Middle Name

Last Name

Case number (if known).

Filed 07/26/19 Page 2‘of 61

 

4. Any business names
and Employer
Identification Numbers
(EIN) you have used in
the last 8 years

Include trade names and
doing business as names

About Debtor 1:

V4 | have not used any business names or EINs.

Kouture J'adore

About Debtor 2 (Spouse Only in a Joint Case):

LJ | have not used any business names or EINs.

 

Business name

Business name

 

Business name

EIN

EIN”

Business name

EIN”

 

5. Where you live

1552 Langford Road

 

 

 

 

Number Street

Gwynn Oak MD = 21207
City State ZIP Code
Baltimore

County

If your mailing address is different from the one
above, fill it in here. Note that the court will send

_any notices to you at this mailing address.

If Debtor 2 lives at a different address:

 

Number Street

 

 

City State ZIP Code

 

County

If Debtor 2’s mailing address is different from
yours, fill it in here. Note that the court will send

_any notices to this mailing address.

 

 

 

 

 

 

 

 

 

None .

Number Street Number Street

P.O. Box P.O. Box

City State ZIP Code City / State ZiP Code
6. Why you are choosing Check one: Check one:

this district to file for
bankruptcy

i over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

(J | have another reason. Expiain.
(See 28 U.S.C. § 1408.)

 

 

 

 

CI over the last 180 days before filing this petition,
| have lived in this district longer than in any
other district.

J | have another reason. Explain.
(See 28 U.S.C. § 1408.)

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy page 2

eee

 
 

eee

Debtor 1

 

Shantel

First Name

Case 19:20039 Doc1 Filed 07/26/19 Page 3 of 61

Larressa

Middle Name

€

McDuffie

Last Name

Case number (if known)

ea the Court About Your Bankruptcy Case

 

 

 

 

 

 

 

 

 

 

 

7. The chapter of the Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for Individuals Filing
Bankruptcy Code you for Bankruptcy (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
are choosing to file Sd Chapter 7
under
LJ Chapter 14
LJ Chapter 12
( Chapter 13
s. How you will pay the fee C1 | will pay the entire fee when 1 file my petition. Please check with the clerk’s office in your
local court for more details about how you may pay. Typically, if you are paying the fee
yourself, you may pay with cash, cashier's check; or money order. If your attorney is
submitting your payment on your behalf, your attorney may pay with a credit card or check
with a pre-printed address.
Wi | need to pay the fee in installments. if you choose this option, sign and attach the
Application for Individuals to Pay The Filing Fee in Installments (Official Form 103A).
C) | request that my fee be waived (You may request this option-only if you are filing for Chapter 7.
By law, a judge may, but is not required to, waive your fee, and may do so only if your income is
less than 150% of the official poverty line that applies to your family size and you are unable to
pay the fee in installments). !f you choose this option, you must fill out the Application to Have the
_Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for W No
bankruptcy within the
last 8 years? UL) Yes. District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
District When Case number
MM/ DD/YYYY
40. Are any bankruptcy A No
cases pending or being
filed by a spouse who is OU) Yes. Debtor Relationship to you
not filing this case with District When Case number, if known,
you, or by a business MM/DD /YYYY
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known.
MM/DD/YYYY
11. Do you rent your WI No. Go to line 12.
residence? Q) Yes. Has your landlord obtained an eviction judgment against you and do you want to stay in your
residence?

Official Form 101

OC) No. Go to line 12.

OC] Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it with
this bankruptcy petition.

Voluntary Petition for Individuals Filing for Bankruptcy page 3

 
 

 

rr

Debtor 1 Shantel Larressa McDuffie Case number (if known)

Case 19-20039 Doc1 Filed 07/26/19 Page 4 of 61

First Name Middle Name Last Name

a Fever About Any Businesses You Own as a. Sole Proprietor

12.

 

Are you a sole proprietor
of any full- or part-time
business? ,

A sole proprietorship is a
business you operate as an
individual, and is not a
separate legal entity such as
a corporation, partnership, or
LLC.

If you have more than one
sole proprietorship, use a
separate sheet and attach it
to this petition.

No. Go to Part 4.
LJ Yes. Name and location of business

None
Name of business, if any

 

Number Street

 

 

City State ZIP Code

Check the appropriate box to describe your business:

UO) Health Care Business (as defined in 11 U.S.C. § 101(27A))
Q) Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
LJ Stockbroker (as defined in 11 U.S.C. § 101(53A))

C) Commodity Broker (as defined in 11 U.S.C. § 101(6))

CL) None of the above

 

 

13.

Are you filing under
Chapter 11 of the
Bankruptcy Code and
are you a small business
debtor?

For a definition of smal!

business debtor, see
11 U.S.C. § 101(61D).

if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it
can set appropriate deadlines. If you indicate that you are a small business debtor, you must attach your
most recent balance sheet, statement of operations, cash-flow statement, and federal income tax return or if
any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

No. |am not filing under Chapter 11.

LJ No. tam filing under Chapter 11, but | am NOT a small business debtor according to the definition in
the Bankruptcy Code.

Q) Yes. | am filing under Chapter 11 and | am a small business debtor according to the definition in the
Bankruptcy Code.

 

re eon if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

14.

Do you own or have any
property that poses or is
alleged to pose a threat
of imminent and
identifiable hazard to
public health or safety?
Or do you own any
property that needs
immediate attention?

For example, do you own
perishable goods, or livestock
that must be fed, or a building
that needs urgent repairs?

Official Form 101

(No

OC) Yes. Whatis the hazard? None

 

 

If immediate attention is needed, why is it needed?

 

 

Where is the property?

 

Number Street

 

 

City State ZIP Code

Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

 

Debtor 1 Shantel_Larressa McDuffie Case number (if known)

a

Case 19-20039 “Doc1 Filed 07/26/19 Page 5 of 61

First Name Middle Name Last Name

re en Your Efforts to Receive a Briefing About Credit Counseling

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about credit
counseling before you file for
bankruptcy. You must
truthfully check one of the
following choices. If you
cannot do so, you are not
eligible to file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your creditors
can begin collection activities
again.

Official Form 104

About Debtor 1:

You must check one:

Wi I received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and I received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

() | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

L) | certify that | asked for credit counseling

_ services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts ‘you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you.do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

CL) 1 am not required to receive a briefing about
credit counseling because of:

U) Incapacity. | have a mental iliness or a mental
deficiency that makes me
incapable of realizing or making
rational decisions about finances.

QO) Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after |
reasonably tried to do so.

C} Active duty. | am currently on active military
‘ duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

About Debtor 2 (Spouse Only in a Joint Case):

You must check one:

LJ 1 received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
- plan, if any, that you developed with the agency.

LJ | received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have a
certificate of completion.

Within 14 days after you file this bankruptcy petition,
you MUST file a copy of the certificate and payment
plan, if any.

C) | certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a. 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

if the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of.the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

L) | am not required to receive a briefing about
credit counseling because of: .

C] incapacity. | have a mental illness or a mental
deficiency that makes me :
incapable of realizing or making
rational decisions about finances.

CJ Disability. My physical disability causes me
to be unable to participate in a
briefing in person, by phone, or
through the internet, even after !
reasonably tried to do so.

L) Active duty. | am currently on active military
duty in a military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver of credit counseling with the court.

Voluntary Petition for Individuals Filing for Bankruptcy page 5

 
 

eee

ve Case 19-20039 Doc1 Filed 07/26/19 Page 6 of 61

Shantel_ Larressa__ McDuffie

First Name Middle Name Last Name

Debtor 1 Case number (if known),

Answer These Questions for Reporting Purposes

 

16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8)
as “incurred by an individual primarily for a personal, family, or household purpose.”

U] No. Go to line 16b.
WZ Yes. Go to line 17.

16. What kind of debts do
you have?

16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.

WA No. Go to line 16c.
LJ Yes. Gato line 17.

- 16c. State the type of debts you owe that are not.consumer debts or business debts.

 

 

17. Are you filing under
Chapter 7?

Do you estimate that after VA Yes. | am filing under Chapter 7. Do you estimate that after any exempt property is excluded and
any exempt property is administrative expenses are paid that funds will be available to distribute to unsecured creditors?

excluded and WI No
administrative expenses

LI No. | am not filing under Chapter 7. Go to line 18.

 

 

are paid that funds will be UI Yes
available for distribution
to unsecured creditors?
48. How many creditorsdo UW 1-49 C) 1,000-5,000 LJ 25,001-50,000
you estimate that you LI 50-99 LJ 5,001-10,000 CL) 50,001-100,000
owe? OQ 100-199 (J 10,001-25,000 LJ More than 100,000
LJ 200-999
19. How much do you L] $0-$50,000 L) $1,000,001-$10 million (2 $500,000,001-$1 billion

 

 

estimate your assets to
be worth?

2 $1,000,000,001-$10 billion
(J $10,000,000,001-$50 billion
() More than $50 billion

L} $10,000,001-$50 million
C2 $50,000,001-$100 million
(2 $100,000,001-$500 million

V4 $50,001-$100,000
UO $100,001-$500,000
() $500,001-$1 million

 

L) $500,000,001-$1 billion
CE) $1,000,000,001-$10 billion

C2 $1,000,001-$10 million
C1 $10,000,001-$50. million

C) $0-$50,000
LI $50,001-$100,000

20. How much.do you
estimate your liabilities

 

to be? VA $100,001-$500,000 C) $50,000,001-$100 million (2 $10,000,000,001-$50 billion
CL) $500,001-$1 million CL) $100,000;001-$500 million C) More than $50 billion
Sign Below
| have examined this petition, and | declare under penalty of perjury that the information provided is true and
For you correct.

If | have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 13
of title 11, United States Code. | understand the relief available under each chapter, and I choose to proceed
under Chapter 7.

If no attorney represents me and | did not pay or agree to pay someone who is not an attomey to help me fill out
this document, | have obtained and read the notice required by 11 U.S.C. § 342(b).

| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.

| understand making a false statement, concealing property, or obtaining money or property by fraud in connection
with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C 152, 1341, 1519, and 3571.

fn

Signature of Debtor 2

  

 

 

Signature of Debtor 1

Executed on 07/01/2019
MM / DD /YYYY

Executed on
MM / DD /YYYY

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

eee
 

 

err eemecneeers  ceremacen aaa

ns Case 19-20039 Doc1 Filed 07/26/19 ° Page 7 of 61

Debtor 1 Shantel_ Larressa McDuffie Case number (ifknown)

First Name Middle Name Last Name

 

I, the attorney for the debtor(s) named in this petition, declare that | have informed the debtor(s) about eligibility
to proceed under Chapter 7, 11, 12, or 13 of title 11, United States Code, and have explained the relief
available under each chapter for which the person is eligible. | also certify that | have delivered to the debtor(s)
the notice required by 11 U.S.C. § 342(b) and, in a case in which § 707(b)(4)(D) applies, certify that | have no
If you are not represented knowledge after an inquiry that the information in the schedules filed with the petition is incorrect.

by an attorney, you do not
need to file this page.

For your attorney, if you are
represented by one

x None Date
Signature of Attorney for Debtor MM / DD /YYYY

 

Printed name

 

Firm name

 

Number Street

 

 

 

 

City State ZIP Code
Contact phone Email address
Bar number State

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 7

sae eee

 
 

 

ene

Case 19-20039 Doc1 Filed 07/26/19 Page 8 of 61

Debtor 4 Shantel Larressa McDuffie : Case number (if known)

 

 

 

First Name Middle Name Last Name
For you if you are filing this The law allows you, as an individual, to represent yourself in bankruptcy court, but you
bankruptcy without an should understand that many people find it extremely difficult to represent
attorney themselves successfully. Because bankruptcy has long-term financial and legal

consequences, you are strongly urged to hire a qualified attorney.

If you are represented by ;
an attorney, you do not To be successful, you must correctly file and handle your bankruptcy case. The rules are very

need to file this page. technical, and a mistake or inaction may affect your rights. For example, your case may be
dismissed because you did not file a required document, pay a fee. on time, attend a meeting or
hearing, or cooperate with the court, case trustee, U.S. trustee, bankruptcy administrator, or audit
firm if your case is selected for audit. If that happens, you could lose your right to file another
case, or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the
court. Even if you plan to.pay a particular debt outside of your bankruptcy, you must fist that debt
in your schedules. If you do not list a debt, the debt may not be discharged: If you do not list
property or properly claim it as exempt, you may not be able to keep the property. The judge can
also deny you a discharge of all your debts if you do something dishonest in your bankruptcy
case, such as destroying or hiding property, falsifying records, or lying. Individual bankruptcy
cases are randomly audited to determine if debtors have been accurate, truthful, and complete.
Bankruptcy fraud is a serious crime; you could be fined and imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had
hired an attomey. The court will not treat you differently because you are filing for yourself. To be
successful, you must be familiar with the Unitéd States Bankruptcy Code, the Federal Rules of
Bankruptcy Procedure, and the local rules of the court in which your case is filed. You must also
be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal
consequences?

CL) No
W Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are
inaccurate or incomplete, you could be fined or imprisoned? .

CI No
U Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
W No

L) Yes. Name of Person .
Attach Bankruptcy Petition Preparer's Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that | understand the risks involved in filing without an attorney. |
have read and understood this notice, and | am aware that filing a bankruptcy case without an

attorney.may cause me to lose my rights or property if | do not properly handle the case.
x Lends *

 

 

 

 

 

 

Signature of Debtor 1 (/ 7 Signature of Debtor 2
Date 07/01/2019 Date
MM/DD /YYYY MM/ DD /YYYY
Contact phone Contact phone
Cell phone (443) 202-5776 Celi phone
Email address Mcdushan01@yahoo.com Email address

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 8

ahs

 
 

 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 9 of 61

Fill in this information to identify your case:

Debtor 1 Shantel Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

Case number — wi Check if this is an
{if known) amended filing |

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 12115
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct

~ information. Fill out all of your schedules first; then complete the information on this form. {f you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

aa Summarize Your Assets

 

Your assets
Value of what you own
1. Schedule A/B: Property (Official Form 106A/B)

 

 

 

 

 

1a. Copy line 55, Total real estate, from Schedule A/B ...........cccccecccee tie eine teneere ence te rer taeseneneeeeneceneeessesaeensnstaaanensneneragts $ ___ 0.00
1b. Copy line 62, Total personal-property, from Schedule A/B ou... cscsseesseeesseeesseesseeeseesneesenannanss eccnsstensveneucatnevevsese $ 2,350.00
1c. Copy line 63, Total of all property On SChECUIC A/B 0... ccucsceeeesecc ee eeeeteneneteeeeereeneenet estes ceeenteesecenvensanesenesnenegsenaeesstans $ 2,350.00
| art 2: ER Your Liabilities
Your liabilities

Amount you owe
2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D) 0.00
2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D $C

3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from line 6e of Schedule E/F $

0.00

3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F

Pannen eee eae a teres emneee nen anes + $ 52,300.00

 

 

 

 

 

Your total liabilities g___ 92,300.00
re Summarize Your Income and Expenses
4. Schedule I: Your Income (Official Form 1061) 4619.58
Copy your combined monthly income from line 12 Of Schedule 1... eee tee cere tetera reeenene es eeneneennaeenentenennaannenties $_ eee
5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHEQUIC So... eee cece eee te ete e ree cnet teats teresrscenenesencanascannsanenenetenenteraneneane $ 5,142.48

 

 

 

 

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of 2

i _ eee

 
 

secs ease aaa cali
a

Case 19-20039 Doc1 Filed 07/26/19 Page 10 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known),

 

 

First Name Middle Name Last Name

Er Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?

C} No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

wi Yes

 

7. What kind of debt do you have?

Wi Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal,
family, or household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

(J Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit
this form to the court with your other schedules.

 

 

8. From the Statement of Your Current Monthly Income: Copy your total current monthly income ‘from Official
Form 122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 7,546.40

 

 

 

 

 

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F.

 

Total claim
From Part 4 on Schedule E/F, copy the following:

9a. Domestic support obligations (Copy line 6a.) _ § 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) ss.
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
Qd. Student loans. (Copy line 6f.) g___ 34,000.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as $ 0.00

priority claims. (Copy line 6g.) TT
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. . $ 34,000.00

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
a

Case 19-20039° Doc1 Filed 07/26/19 Page 11 of 61

   
  

Fill in this information to identify your case and this filing:

  
         
 
  

  

   

Debtor 4 Shantel _Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None
(Spouse, if filing) First Name Middle Name Last Name

 

 

      
 
 

United States Bankruptcy Court for the: District of Maryland

Case number

 

LJ Check if this is an
amended filing

 

Official Form 106A/B

 

Schedule A/B: Property | 12/15

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the
category where you think it fits. best. Be as complete and accurate as possible. If two.married people are filing together, both are equally
responsible for supplying correct information. If more space is needed, attach a separate sheet to this form. On the top of any additional! pages,
write your name and case number (if known). Answer every question.

 

BE veserive Each Residence, Building, Land, or Other Rea! Estate You Own or Have an Interest In

 

1. Do you own or have any legal! or equitable interest in any residence, building, land, or similar property?

CL) No. Go to Part 2.
wi Yes. Where is the property?

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

Q Single-family home the amount of any secured claims on Schedule D:

14. 1552 Langford Rd Creditors Who Have Claims Secured by Property.

i Duplex or multi-unit buildin
Street address, if available, or other description pis runt ding

 

 

 

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the
() Manufactured or mobile home . entire property? portion you own?
QJ Lana $ 130,009.00 $ 0.00
(2 investment property

Gwynn Oak MD 21207 (J Timeshare Describe the nature of your ownership

City State ZIP Code Q oth interest (such as fee simple, tenancy by

er the entireties, or a life estate), if known.

Who has an interest in the property? Check one.

Baltimore CY Debtor 1 only

County U) Debtor 2 only

OQ) bebtor 1 and Debtor 2 only LL] Check if this is community property

instructions
U1 At least one of the debtors and another (see )

Other information you wish to add about this item, such as local
property identification number:

 

If you own or have more than one, list here:

i ?
What is the property? Check all that apply. Do not deduct secured claims or exemptions. Put

QO Single-family home the amount of any secured ciaims on Schedule D:
1.2. None Creditors Who Have Claims Secured by Property.

Street address, if available, or other description

 

i] Duplex or multi-unit building

 

 

 

 

 

CJ Condominium or cooperative Current value of the Current value of the
L) Manufactured or mobile home entire property? portion you own?
(J Land 5 0.00 «5 0.00
UO investment property | .

ay Sais AP Code O) Timeshare interest (such 9s foe simple, tenancy by
C) other the entireties, or a life estate), if known.

Who has an interest in the property? Check one.
L) Debtor 4 only
C) Debtor 2 only

CJ Debtor 1 and Debtor 2 only CL] Check if this is community property
(} At least one of the debtors and another (see instructions)

 

 

County

Other information you wish to add about this item, such as local
property identification number:

 

 

Official Form 106A/B Schedule A/B: Property page 1
 

 

“te

Case 19-20039 Doc1 Filed07/26/19 Page12o0f61°

 

What is the property? Check all that apply.

Debtor 4 Shantel Larressa McDuffie
First Name Middle Name Last Name
43, None Q) Single-family home

 

Street address, if available, or other description

 

 

City . State ZIP Code

 

County

2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for pages
you have attached for Part 4. Write that number here. .................cccccceeee eee eee eee e eee eee eae een ree ere eed aa neeae ee neas »>

EER ve scribe Your Vehicles

CL) Duplex or multi-unit building

CL] Condominium or cooperative
L) Manufactured or mobile home
QJ tand

C) Investment property

LJ Timeshare

LJ other

 

Who has an interest in the property? Check one.
U] Debtor 1 only

LY Debter 2 only

L) Debtor 4 and Debtor 2 only

(J) At least one of the debtors and another

Case number (if known),

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

§ 0.00 ¢ 0.00

 

Describe the nature of your ownership
interest (such as fee simple, tenancy by
the entireties, or a life estate), if known.

 

CJ check if this is community property
(see instructions)

Other information you wish to add about this item, such as local

property identification number:

 

 

 

$ 0.00

 

 

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles
you own that someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

[) No
Wt Yes
3.1, Make: Infiniti
Model: Fx45
Year: 2005 |
138,000

Approximate mileage:

Other information:

 

 

 

 

\f you own or have more than one, describe here:

3.2, Make: Mercedes-B
Model: CLA 250 _
Year: 2015

60,000

Approximate mileage:

Other information:

 

 

 

 

Official Form 106A/B

Who has an interest in the property? Check one.
Yi Debtor 4 only

U) Debtor 2 only

LJ Debtor 1 and Debtor 2 only

LJ At least one of the debtors and another

L) Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

QI Debtor 1 only

LY Debtor 2 only

L) Debtor 1 and Debtor 2 only

i At least one of the debtors and another

CJ Check if this is community property (see
instructions)

Schedule A/B: Property

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value ofthe Current value of the
entire property? portion you own?

$ 2,621.00 5 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the
portion you own?

Current value of the
entire property?

$ 13,387.00 5 0.00

 

page 2
 

 

Case 19-20089 Doc1 Filed 07/26/19 Page 13 of 61

 

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the

Debtor 1 Shantel Larressa McDuffie Case number (if known)
+ First Name Middle Name Last Name
3.3. Make: Mercedes-B Who has an interest in the property? Check one.
Model: $500 1 Debtor 1 only
Year: 2008 C) Debtor 2 only
C) Debtor 1 and Debtor 2 only
151,000

Approximate mileage:

Other information:

 

 

 

 

3.4. Make: None

Model:
Year:
Approximate mileage:

Other information:

 

 

 

 

LJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

L) Debtor 2 only

U) Debtor 1 and Debtor 2 only

CL) At least one of the debtors and another

UI Check if this is community property (see
instructions)

entire property? portion you own?

“g 6,111.00 g 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:

-Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

' 4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
. Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

4 No
U Yes

4.1. Make: None

Model:
Year:

Other information:

 

 

 

 

If you own or have more than one, list here:

4.2. Make:
Model:
Year:

Other information:

 

 

 

 

5. Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
you have attached for Part 2. Write that number here

Official Form 106A/B

Who has an interest in the property? Check one.
LJ Debtor 1 only

L} Debtor 2 only

LY Debtor 1 and Debtor 2 only

CJ At least one of the debtors and another

C] Check if this is community property (see
instructions)

Who has an interest in the property? Check one.

Q) Debtor 1 only

L) Debtor 2 only

(C) Debtor 1 and Debtor 2 only

C1 At least one of the debtors and another

L} Check if this is community property (see
instructions)

Schedule A/B: Property

Ce _—E eee

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.
Current value of the Current value of the
entire property? portion you own?

§ 0.00 0.00

 

Do not deduct secured claims or exemptions. Put
the amount of any secured claims on Schedule D:
Creditors Who Have Claims Secured by Property.

Current value of the Current value of the
entire property? portion you own?

5 0.00

page 3

 

 
OR

Case 19-20039 Doc1 Filed 07/26/19 Page 14 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known)

 

 

First Name Middle Name Last Name

| Part 3: | Describe Your Personal and Household Items

 

_ Do you own or have any legal or equitable interest in any of the following items?

6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

 

 

 

 

 

 

 

Current value of the
portion you own?

Do not deduct secured claims _
or exemptions.

 

EN ro
Yes. Describe......... - Furniture

 

§ 1,000.00

 

 

 

 

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music
collections; electronic devices including cell phones, cameras, media players, games

Q No

 

 

A Yes. Describe.......... Television and Computer

 

$ 500.00

 

 

 

8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects;
stamp, coin, or baseball card collections; other collections, memorabilia, collectibles
\@ No

 

CL] Yes. Describe..........

 

§ 0.00

 

 

9. Equipment for sports and hobbies

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes
and kayaks; carpentry tools; musical instruments

 

 

$ 0.00

 

 

 

 

$ 0.00

 

 

 

 

§ 500.00

 

 

 

WA No
CJ Yes. Describe.......... None

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment
QO) No
CI Yes. Describe.......... None

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories
C) No
WA Yes. Describe.......... Everyday Clothes

' 12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems,
gold, silver

O No

A Yes. Describe..........

 

Costume Jewelry

 

 

13. Non-farm animals
Examples: Dogs, cais, birds, horses

\4 No

 

U) Yes. Describe..........

 

None

 

 

14. Any other personal and household items you did not already list, including any health aids you did not list

id No

 

L) Yes. Give specific
| information. ............. None

 

 

_ 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
for Part 3. Write that number here oo. ccccsssssesessssssecsssssvessavssevsesevsstuvassssvisasenssnavsessssausssssstisasstsstisssttastesssssvastisaseseceeseesseee

Official Form 106A/B Schedule A/B: Property

§ 200.00

§ 0.00

$ 0.00

 

 

$ 2,200.00

 

page 4

 

 
 

nee

‘

Case 19-20039 Doc1 Filed 07/26/19 Page 15 of 61

 

 

 

Debtor 1 Shante! Larressa McDuffie Case number (if known)
First Name Middle Name Last Name
| part 4: | Describe Your Financial Assets
Do you own or have any legal or equitable interest in any of the following? Current value of the
: portion you own?
*Do not deduct secured claims
or exemptions.
16.Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
CL] No
eS cc ccscssesseneenssunnsennntuonsnnuaneentnetsonneststnetneenetatnistsatcetntnesneieensinenneunetietstses CaSh! nc. § 50.00

17. Deposits of money
Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses,
and other similar institutions. If you have multiple accounts with the same institution, list each.

A Yes oo ccccccenes Institution name:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1. Checking account: Security Plus Federal Credit Union $ 100.00
17.2. Checking account: None $ 0.00
17.3, Savings account: Security Plus Credit Union $ 50.00
17.4. Savings account: None $ 0.00
17.5. Certificates of deposit: $
17.6. Other financial account: $
17.7. Other financial account: $
17.8. Other financial account: $
17.9. Other financial account: $
. 18.Bonds, mutual funds, or publicly traded stocks

Examples: Bond funds, investment accounts with brokerage firms, money market accounts

W No

CD Yes vue Institution or issuer name:

None 5 0.00
19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in

an LLC, partnership, and joint venture

W No Name of entity: % of ownership:

CI Yes. Give specific None 0% % § 0.00
information about 0% TT
HREM... 9 %

0% %

 

Official Form 106A/B Schedule A/B: Property page 5

 
 

Case 19-20039 Doc1 Filed 07/26/19 Page 16

Debtor 4 Shantel __Larressa McDuffie , Case number (if known)

First Name Middle Name Last Name

20. Government and corporate bonds and other negotiable and non-negotiable instruments

Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiabie instruments are those you cannot transfer to someone by signing or.delivering them.

W No

C) Yes. Give specific Issuer name:

of 61°

 

 

 

 

 

 

 

 

 

 

 

 

information about None
thent st. $ 0.00
$
$
21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
WY no
C1) Yes. List each
account separately. Type of account: Institution name:
401(k) or similar plan: None $ 0.00
Pension plan: $
IRA: $
Retirement account: $
Keogh: $
Additional account: $

 

Additional account:

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company

Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications
companies, or others

 

 

VA No

1 Institution name or individual:
Electric: None
Gas:
Heating oil:

 

Security deposit on rental unit:

 

Prepaid rent:

 

Telephone:

 

Water:

 

Rented furniture:

 

Other:

 

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
4 No

7 Issuer name and description:
None

 

 

 

Official Form 106A/B Schedule A/B: Property

0.00

A

 

A

 

HH

0.00

 

 

 

page 6

 
 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 17 of 61

Debtor1  ohantel Larressa McDuffie _ - Case number (irknown)

First Name Middle Name Last Name

 

 

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
eee Institution name and description. Separately file the records of any interests.11 U.S.C. § 521(c):
0.00
- 25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers
exercisable for your benefit
WI No
C) Yes. Give specific
information about them.... None $ 0.00
_ 26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements
Wi No
C] Yes. Give specific None 0.00
information about them.... $ :
27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses
WI No
C) Yes. Give specific
’ information about them.... None $ 0.00
Money or property owed to you? Current value of the

portion you own?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you

CI No

 

CL) Yes. Give specific information None Federal: $ 0.00
about them, including whether TT
you already filed the returns State:
and the tax years. oo... eer

Local:

 

 

 

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement

V4 No

LI] Yes. Give specific information..............

 

None 0.00

Alimony:
Maintenance:
Support:

Divorce settlement:

PA A fh HF

Property settlement:

 

 

 

30. Other amounts someone owes you

Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation,
Social Security benefits; unpaid loans you made to someone else

WI No

L) Yes. Give specific information..............

 

None 0.00

 

 

 

Official Form 106A/B Schedule A/B: Property page 7

 
Case 19-20039 Doc1 ‘Filed 07/26/19 Page 18 of 61

Debtor1  Shantel Larressa McDuffie Case number (i known)

First Name Middle Name Last Name

 

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, homeowner's, or renter’s insurance

No

U) Yes. Name the insurance company Company name: Beneficiary: Surrender or refund value:
of each policy and list its value. ...
None $ 0.00

 

 

32. Any interest in property that is due you from someone who has died

if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currenily entitled to receive
property because someone has died.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4 No
LI) Yes. Give specific information.............. None ,
5 0.00
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
(A No .
CI Yes. Describe each claim...
None ls 0.00
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights
to set off claims
i No
CI Yes. Describe each claim. «000...
None $ 0.00
_ 35. Any financial assets you did not already list
(2 No
LI Yes. Give specific information None 5 0.00

 

 

 

 

 

 

. 36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached

for Part 4. Write that mumber Were ooo... ceeeccccccssssssssecssssssssnesssssvesecesensenustasiuisitistasiisesitisssasuatastassseseseessseeseeeeeeecee > $ 200.00

 

 

 

EERE vescrive Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

 

- 37.Do you own or have any legal or equitable interest in any business-related property?
WZ No. Go to Part 6.
L) Yes. Go to line 38.

Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

38. Accounts receivable or commissions you already earned

(2 No

C) Yes. Describe......
None $ 0.00

 

 

 

39. Office equipment, furnishings, and supplies
: Examples: Business-related computers, software, modems, printers, copiers, fax machines, rugs, telephones, desks, chairs, electronic devices

WZ No
CL) Yes. Describe...

 

None 0.00

 

 

Official Form 106A/B Schedule A/B: Property page 8

 
Case 19-20039 Doc1 Filed 07/26/19 Page 19 of 61

Debtor 1 Shantel Larressa McDuffie Casé number (if known)

First Name Middle Name Last Name

 

40. Machinery, fixtures, equipment, supplies you use in business, and tools of your trade

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

W No
Q Yes. Deseribe.......
. None s_0.00.
41. Inventory
4 No
CL) Yes. Describe....... None $ 0.00
42. Interests in partnerships or joint ventures
Wl No
CI Yes. Describe...... Name of entity: % of ownership:
None % $ 0.00
% $
% $.
43. Customer lists, mailing lists, or other compilations
Wd No .
Q) Yes. Do your lists include personally identifiable information (as defined in 11 U.S.C. § 101(41A))?
QO) No
CL) Yes. Describe........
None s_.00
_ 44. Any business-related property you did not already list
Wd No
Q Yes. Give specific None $ 0.00
information .........
$
$
$
$
$
45. Add the dollar value of all of your entries from Part 5, inciuding any entries for pages you have attached $ 0.00
for Part 5. Write that number Were on cccescsssssesssssevesssmessssstessssensstvensenasensuvessssnvessenvataasgeettts see ete cc > a

 

 

 

Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.

 

_ 46.Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
Wi No. Go to Part 7.
Q) Yes. Go to line 47.
Current value of the
portion you own?

Do not deduct secured claims
or exemptions.

_ 47. Farm animals
: Examples: Livestock, poultry, farm-raised fish

Gd No

 

 

 

None $ 0.00.

 

Official Form 106A/B Schedule A/B: Property page 9

 
Case 19-20039. -Dec1 Filed 07/26/19 Page 20 of 61

Debtor 1 Shantel _Larressa McDuffie ‘Case number (if known)

First Name Middle Name Last Name

 

 

48. Crops—either growing or harvested
W No

C) Yes. Give specific
information. ............ None $ 0.00

 

 

 

 

49. Farm and fishing equipment, implements, machinery, fixtures, and tools of trade

4 No

 

 

 

 

 

None . 0.00

 

 

50. Farm and fishing supplies, chemicals, and feed

 

 

 

 

 

 

 

 

 

 

No
CD Ves cece
None $ 0.00
51. Any farm- and commercial fishing-related property you did not already list
W No
C) Yes. Give specific
information. ............ None $ 0.00
52. Add the dollar value of all of your entries from Part 6, including any entries for pages you have attached $ 0.00
for Part 6. Write that number here oo... ccc cscs esssnessssssesssvsessvcussssisussassvessnvassstsnastuisessatesasssisassisesitessstissspessuseessisescesseeee >

 

 

Describe All Property You Own or Have an Interest in That You Did Not List Above

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

 

 

 

 

 

 

 

 

 

 

 

WW No
0.00
L) Yes. Give specific None $_____——"
information. ............
54. Add the dollar value of all of your entries from Part 7. Write that number Were ooo ccccccscccccoceccssccsscscescssesscccceseeeecescee, gO.
List the Totals of Each Part of this Form
55. Part 1: Total real estate, VIM@ 2. ccc ccsseessseesssoseessssssesssvesessunessssusgrasvusessnasastuvssastsstastensstsscassvssesverssusssettpsisitessseeestesseecees > $ 0.00
' 56. Part 2: Total vehicles, line 5 $ 0.00
57. Part 3: Total personal and household items, line 15 $ 2,200.00
58. Part 4: Total financial assets, line 36 $. 150.00
59. Part 5: Total business-related property, line 45 $ 0.00
_ 60. Part 6: Total farm- and fishing-related property, line 52 $ 0.00
61. Part 7: Total other property not listed, line 54 +s 0.00
_ 62.Total personal property. Add lines 56 through 61. «0.0... $ 2,350.00 Copy personal property total > #s 2,350.00

 

 

 

 

- 63. Total of all property on Schedule AJB. Add line 55 + line 62.0.0... ec lccccccceceseecscseecceecsesevessssesessesessuesstetsteseceseerecees $ 2,350.00

 

 

 

 

Official Form 106A/B Schedule A/B: Property
Case 19-20039 Doc1. Filed 07/26/19 Page 21 of 61

Fill in this information to identify your case:

Debtor1  Shantel Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None

 

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number CJ Check if this is an
{If known) amended filing

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 0416

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information.
Using the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more
space is needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write
your name and case number (if known).

 

. For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount
of any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt
retirement funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that
limits the exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption
would be limited to the applicable statutory amount.

| Part 4: | Identify the Property You Claim as Exempt

 

1. Which set of exemptions are you claiming? Check one only, even if your Spouse is filing with you.

wi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
CJ You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

 

Brief description of the property and line on Current value of the | Amount of the exemption you claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own

Copy the value from Check only one box for each exemption.

Schedule A/B
escription, © Household goods $1,000.00 Os 41-504(b)(4)
Line from Y 100% of fair market value, up to
Schedule A/B: 6 any applicable statutory limit
description, Electronics =, 500.00 Os 11-504 (b)(5)
Line from Z vA) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Biel tion Clothes «500.00 Os 11-604 (b)(5)
Line from Vd 100% of fair market value, up to
Schedule A/B: _11 any applicable statutory limit

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Wf No

L) Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?

LY No
L) Yes

Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of __

 
 

ree

Debtor 4 Shantel

. Larressa McDuffie Case number (if known)

Case 19-20039 Doc1 Filed 07/26/19 - Page 22 of 61

 

 

First Name

Middle Name Last Name

Ea Additional Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Brief description of the property and line Current value of the Amount of the exemption you claim Specific laws that allow exemption
on Schedule A/B that lists this property portion you own
Copy the value from Check only one box for each exemption
Schedule A/B

Brief 41-504(b)(5)
description: Jewelry $ 200.00 Os

Line from 12 Wd 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief - -
description: Cash $ ~ 50.00 Ws 50.00 11-504-(b)(5)
Line from LJ 100% of fair market value, up to
Schedule A/B: 16 __ any applicable statutory limit
Brief
description: $ Os

Line from C 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os

Line from LI 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: ——— any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: —__ any applicable statutory limit
Brief
description: $ Os
Line from LL) 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ L$
Line from CL) 100% of fair market value, up to
Schedule A/B:_ ——— any applicable statutory limit
Brief
description: $ Os
Line from L} 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from LJ 100% of fair market value, up to
Schedule A/B: any applicable statutory limit
Brief
description: $ Os
Line from C1 100% of fair market value, up to
Schedule AB: ——— any applicable statutory limit
Brief
description: $ Os
Line from C3 100% of fair market value, up to
Schedule A/B: — any applicable statutory limit

Official Form 106C

Schedule C: The Property You Claim as Exempt page 2. of

eee
Case 19-20039 Doci1 Filed 07/26/19 Page 23 of 61

Fill in this information to identify your case:

Debtor 1 Shantel Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None

 

 

(Spouse, if filing) First Name Middie Name Last Name
United States Bankruptcy Court for the: District of Maryland

Case number

(If known) C] Check if this is an
amended filing

 

 

 

Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any
additional pages, write your name and case number (if known).

 

1. Do any creditors have claims secured by your property?
( No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
Yes. Fill in all of the information below.

iu List All Secured Claims
Col

2. List all secured claims. If a creditor has more than one secured Claim, list the creditor separately Ame
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2.
As much as possible, list the claims in alphabetical order according to the creditor's name.

    
   

Column B

 
 

Do not deduct he
value of collateral. -

 

 

 

 

 

 

 

 

 

[ 2.1] Fay Financial Describe the property that secures the claim: $ 22,000.00 $ 130,009.00 $
Creditor’s Name
3000 Kellway Dr. 1552 Langford Rd
Number Street
Suite 150 As of the date you file, the claim is: Check all that apply.
Q Contingent

Carrollton TX 75006 W unliquidated

City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
WA Debtor 1 only Wf An agreement you made (such as mortgage or secured
C) Debtor 2 only car loan)
1) Debtor 1 and Debtor 2 only O Statutory lien (such as tax lien, mechanic’s lien)
O) Atleast one of the debtors and another CI Judgment lien from a lawsuit

C) Other (including a right to offset)
U) Check if this claim relates to a

community debt

 

 

 

 

 

 

 

 

 

Date debt was incurred 05/18/2007 Last 4 digits of account number Oo 0 1 9
| 2.2) Home Point Financial Describe the property that secures the claim: g___ 130,000.00 5 0.00 5 0.00
Creditor’s Name
11511 Luna Rd. 1552 Langford Rd
Number Street
Suite 300 As of the date you file, the claim is: Check all that apply.

 

Q Contingent
Farmers Branch TX 75234 = & unliquidated

 

City State ZIP Code Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Gf Debtor 1 only (A An agreement you made (such as mortgage or secured
L) Debtor 2 only car loan)
Q). Debtor 1 and Debtor 2 only QO) Statutory lien (such as tax lien, mechanic's lien)
(1 Atleast one of the debtors and another C1 Judgment lien from a lawsuit

QO) other (including a right to offset)
CL) Check if this claim relates to a

community debt
Date debt was incurred 07/21/0201 Last 4 digits of account number 1.1 °1 3

 

 

Add the dollar value of your entries in Column A on this page. Write that number here: fs__152.000.00 |

 

_ Official Form 406D Schedule D: Creditors Who Have Claims Secured by Property paae 1 of

 
Case 19-20039 Doc1 Filed 07/26/19 Page 24 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known)

First Name Middle Name Last Name

 

 

Additional Page Column A Column B .

| _ Colurar Column C
Amount of claim Value of collateral Unsecured

After listing any entries on this page, number them beginning with 2.3, followed Do not deduct the that supports this portion.

by 2.4, and so forth.

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

value.of collateral... claim coelfany :
12.3 MB Financial Services Describe the property that secures the claim: $ 21,306.00 ; 13,387.00 $ 0.00
Creditors Name
14372 Heritage Parkway 2015 Mercedes-Benz
Number Street
As of the date you file, the claim is: Check all that apply.
Fort Worth TX 76177 . O Contingent
City State . ZIP Code w Unliquidated
Q Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
A Debtor 1 only Wi an agreement you made (such as mortgage or secured
QO) Debtor 2 only car loan)
Q) Debtor 1 and Debtor 2 only Statutory lien (such as tax lien, mechanic's lien)
C1 Atteast one of the debtors and another CI Judgment lien from a lawsuit
) other (including a right to offset)
C) Check if this claim relates to a
community debt
Date debt was incurred 04/30/0201 Last 4 digits of account number _1 8 3 6
| 2.5] Flagship Credit Acceptance Describe the property that secures the claim: $ 17,000.00 , 6,111.00 ¢ 0.00
Creditor's Name
4600 Regent Blvd 2008 Mercedes-Benz
Number Street
Suite 100 As of the date you file, the claim is: Check all that apply.
. ° QO Contingent
Irving TX 75063 a Unliquidated
City State ZIP Code Q Disputed
2
Who owes the debt? Check one. Nature of lien. Check all that apply.
ad Debtor 1 only Pv An agreement you made (such as mortgage or secured
wf Debtor 2 only car loan)
Ff Debtor 1 and Debtor 2 only im) Statutory lien (such as tax lien, mechanic's lien)
(Wl At least one of the debtors and another C1 Judgment lien from a lawsuit
CI Check if this claim relates to a O other (including a right to offset)
community debt
Date debt was incurred 12/02/0201 Last 4 digits of account number 3 Ft 1 5
L2.5] One Main Financial Describe the property that secures the claim: $ 7,000.00 5 2,621.00 5 0.00
Creditor’s Name
PO Box 1010 2005 Infiniti FX45
Number Street
As of the date you file, the claim is: Check all that apply.
Evansville IN 47706 Q) Contingent
City State ZIP Code wt Unliquidated
Q) Disputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
Pf Debtor 1 only . Pf An agreement you made (such as mortgage or secured
Q) Debtor 2 only car loan)
U) Debtor 1 and Debtor 2 only C1 Statutory tien (such as tax lien, mechanic’s lien)
CI At least one of the debtors and another C1 Judgment lien from a lawsuit
C) Other (including a right to offset)
QO) Check if this claim relates to a
community debt
Date debt was incurred 07/25/0201 Last 4 digits of account number 7 0 0 0
Add the dollar value of your entries in Column A on this page. Write that number here: 5 45,306.00
If this is the last page of your form, add the dollar value totals from all pages. Is_ 197.306.00
._.Write that numberhere: cs e$—__

 

 

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured bv Property nana nt

 
 

Case 19-20039 Doc1 Filed 07/26/19 Page 25 of 61

Debtor 1 Shantel Larressa McDuffie Case number (f known)

First Name Middle Name Last Name

Ee List Others to Be Notified for a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 1. For example, if a collection
- agency is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, if
_ you have more than one creditor for any of the debts that you listed in Part 1, list the additional creditors here. If you do not have additional persons to
_ be notified for any debts in Part 1, do not fill out or submit this page.
[| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of accountnumber_
Number Street
City : State ZIP Code
| On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _O- 0 1 9
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number
Number Street
City State ZIP Code
On which line in Part 1 did you enter the creditor?
Name Last 4 digits of account number _
Number Street
City State ZIP Code

 

 

 

 

 

 

 

 

Official Form 106D Part 2 of Schedule D: Creditors Who Have Claims Secured by Property page of ee
 

”

| Case 19-20039

TTR CMe Tlie ete) identify your case:

Shantel Larressa McDuffie

Debtor 1

 

Doc 1 Filed 07/26/19 Page 26 of 61

 

First Name Middle Name Last Name

Debtor 2 None

 

(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

Q) Check if this is an
amended filing

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 

12/15

 

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims.

Lisi

t the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
A/B: Property (Official Form 1 OG6A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any

creditors with partially secured claims that are listed in Schedule D: Creditors Who Have Claims Secured by Property. \f more space is
needed, copy the Part you need, fill it out, number the entries in the boxes on the left. Attach the Continuation Page to this page. On the top of

any additional pages, write your name and case number (if known).

are All of Your PRIORITY Unsecured Claims

 

1. Do any creditors have priority unsecured claims against you?
6d No. Go to Part 2.
CQ) Yes.

 

 

 

 

 

 

 

2. List all of your priority unsecured claims. If a creditor has more than one Priority unsecured claim, list the creditor separately for each claim. For
each claim listed, identify what type of claim it is. If a claim has both priority and nonpriority amounts, list that claim here and show both priority and
nonpriority amounts. As much as possible, list the claims in alphabetical order according to the creditor's name. If you have more than two priority
unsecured claims, fill out the Continuation Page of Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.

(For an explanation of each type of claim, see the instructions for this form in the instruction booklet.)

  

 

 

 

 

 

 

 

 

 

 

 

Q Debtor 1 and Debtor 2 only
OQ) Atleast one of the debtors and another

Q) Check if this claim is for a community debt intoxicated

O) other. Specify

Is the claim subject to offset?

C) Taxes and certain other debts you owe the government
Q Claims for death or personal injury while you were

 

 

“Total claim Priority Nonprior
bee amount. amount:
2.1
None Last 4 digits of account number _ § § § :
Priority Creditor’s Name :
When was the debt incurred? i
Number Street
As of the date you file, the claim is: Check all that apply
i
City State ZIP Code C1 Contingent /
. > CQ) uUntiquidated
: Who incurred the debt? Check one. QO Disputed
/ Q Debtor 1 only
C2 Debtor 2 only Type of PRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only Q Domestic support obligations :
i
Atleast one of the debtors and another C] Taxes and certain other debts you owe the government :
O) Check if this claim is for a community debt QC) claims for death or personal injury while you were
Is the claim subject to offset? intoxicated ‘
OU No C1 other. Specity
CO Yes
2.2 | Last 4 digits of account number ——-___ $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check ail that apply
Q Contingent :
City State ZIP Code OC) Untiquidatea
Who incurred the debt? Check one. ) Disputed
:
U1 bebior 1 on y Type of PRIORITY unsecured claim:
QO Debtor 2 only . oo.
C) Domestic support obligations

 

QO) No

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have [Incarsjradd Clete...

 
 

Case 19-20039 Doc1 Filed 07/26/19 Page 27 of 61

Shantel Larressa

Debtor 1

McDuffie

Case number (if known)

 

First Name Middle Name

Last Name

 

ESE vou PRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Priority Creditor’s Name

 

Number Street

 

 

City State ZIP Code

Who incurred the debt? Check one.

Q) Debtor 1 only

Q) Debtor 2 only

Q) Debtor 1 and Debtor 2 only

(I) At least one of the debtors and another

C) Check if this claim is for a community debt

Is the claim subject to offset?

L No
) Yes

 

 

 

 

Official Form 106E/F

After listing any entries on this page, number them beginning with 2.3, followed by 2.4, and so forth. Total claim Priority : Nonpriority :
amount. amount
None Last4 digits ofaccountnumber CS; § §,
Priority Creditors Name :
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City ” State ZIP Code C) unliquidated
O) Disputed
Who incurred the debt? Check one.
Q) Debtor 4 only Type of PRIORITY unsecured claim:
U1 debtor 2 only Q) Domestic support obligations
U) Debtor 4 and Debtor 2 only .
Q) Taxes and certain other debts you owe the government
CJ Atleast one of the debtors and another . ae .
QO) Claims for death or personal injury while you were
Q) Check if this claim is for a community debt intoxicated
( other. Specify
is the claim subject to offset?
CG) No
QO) Yes
Last4 digits ofaccountnumber = CS; $ $
Priority Creditors Name
When was the debt incurred?
Number Street
As of the date you file, the claim is: Check all that apply.
Q Contingent
City State ZIP Code QD Unliquidatea
QO Disputed
Who incurred the debt? Check one.
Q) Debtor 1 only Type of PRIORITY unsecured claim:
C1 bebtor 2 only O Domestic support obligations
C) Debtor 1 and Debtor 2 only :
U Taxes and certain other debts you owe the government
C) Atleast one of the debtors and another : . .
QO Claims for death or personal injury while you were
Cd Check if this claim is for a community debt intoxicated
U) other. Specify
Is the claim subject to offset?
QO No
O) Yes
Last4 digits ofaccountnumber_ sl t—‘é‘S §, §

 

When was the debt incurred?

As of the date you file, the claim is: Check all that apply.

QO Contingent
O) unliquidated
Q Disputed

Type of PRIORITY unsecured claim:

O) Domestic support obligations
Q) Taxes and certain other debts you owe the government

O) Claims for death or personal injury while you were
intoxicated

 

C1 other. Specify

 

Schedule F/E: Craditare Whoa Hava lincarirad Claime

 

 

 

 

 

 

 
 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 28 of 61

Larressa McDuffie

Last Name

Shantel

First Name

es All of Your NONPRIORITY Unsecured Claims

Debtor 1 Case number (if known),

 

Middle Name

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3. Do any creditors have nonpriority unsecured claims against you?
C1 No. You have nothing to report in this part. Submit this form to the court with your other schedules.
Yes
4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If a creditor has more than one
nonpriority unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already
included in Part 1. If more than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured
claims fill out the Continuation Page of Part 2.
L, _ Total claim
bs] Credit One Bank Last 4 digits of accountnumber_1 8 9 9 500.00
Nonpriority Creditors Name $
PO Box 98872 When was the debt incurred? 12/23/2015
Number Street
Las Vegas NV 89193
City State ZIP Code . As of the date you file, the claim is: Check all that apply.
Q) Contingent
Who incurred the debt? Check one. Unliquidated
MU Debtor 1 only OQ Disputed
O Debtor 2 only :
(J Debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
LJ Atleast one of the debtors and another C) Student loans
O) Check if this claim is fora community debt O Obligations arising out of a separation agreement or divorce
; that you did not report as priority claims
Is the claim subject to offset? LJ Debts to pension or profit-sharing plans, and other similar debts
O No other. Specify Credit Card
C Yes
42 | FedLoan Servicing Last 4 digits of account number _4 F D 0 s___9,000.00_
Nonpriority Creditors Name When was the debt incurred? 06/25/2009
POB 60610
Number Street
Harrisburg . PA 17106 -As of the date you file, the claim is: Check all that apply.
City State ZIP Code Q Contingent
Who incurred the debt? Check one. YW unliquidated
4] Debtor 1 only U) Disputed
C) Debtor 2 only .
O debtor 1 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(} At least one of the debtors and another wt Student loans
eae — . C) Obligations arising out of a separation agreement or divorce
CO) Check if this claim is for a community debt that you did not report as priority claims
Is the claim subject to offset? U Debts to pension or profit-sharing plans, and other similar debts
QO) other. Specify
No
C) Yes
4.3 ao
| FedLoan Servicing Last 4 digits of account number _4 _F D_0O 2000.00
Nonpriority Creditor's Name . $e
“When was the debt incurred? 01/07/2010
POB 60610 ”
Number Street
Harrisburg PA 17106 . a
City Siie SIP Code As of the date you file, the claim is: Check all that apply.
Who incurred the debt? Check one. U1 Contingent
vf Debtor 4 onl wt Unliquidated
epsor* only O Disputed
QQ) Debtor 2 only
U) Debtor 4 and Debtor 2 only Type of NONPRIORITY unsecured claim:
(J At least one of the debtors and another
wf Student toans -
C] Check if this claim is for a community debt L] Obligations arising out of a separation agreement or divorce
Is the claim subject to offset? that you did not report as priority claims -
O No L) Debts to pension or profit-sharing plans, and other similar debts
Oy. Q other. Specify
es

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Who Have Unsecured Claims

 
Case 19-20039 Doc 1

Debtor 1 Shantel Larressa

McDuffie

 

First Name Middle Name Last Name

Filed 07/26/19 Page 29 of 61

Case number (known)

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth.

“Total claim”.

i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.4 _
FedLoan Servicing Last 4 digits of account number 4 EF D 0 $ 6,000.00.
Nonpriority Creditors Name i

When was the debt incurred? 01/07/2010
POB 60610 TT
Number Street
. As of the date you file, the claim is: Check all that apply.
Harrisburg PA 17106 ° youne eee ne SPRY
City State + ZIP Code QO) Contingent
WM Unliquidated
Who incurred the debt? Check one. Q) disputed
v6 Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only MM student toans
At least one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
C) Check if this claim is for a community debt you did not report as Priority claims .
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? QQ Other. Specify .
U No
Q) Yes
45) ' 3.0 30
SYNCB/Paypal Smartconn Last 4 digits of account number 3. 0 3 O 3400.00
' Nonpriority Creditor’s Name
When was the debt incurred? 05/16/2010
PO Box 965005 TT
Number Street
As of the date you file, the claim is: Check all that apply.
Orlando FL 32896 y ppy
City State ZIP Code C} Contingent
UW Unliquidated
Who incurred the debt? Check one. Q disputed
UM Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only ©) stuaent loans
C1 Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
O) Check if this claim is for a community debt you did not report as Priority claims —
O Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Mf other. Specify Line of Credit
‘UI No
O) Yes

4.6| 378 (0 3 2,000.00
Verizon Wireless Last 4 digits of accountnumber 3 7 8 Ve
Nonpriority Creditors Name

When was the debt incurred? 08/24/2007
PO Box 650051 TT
Number Street As of the date file, the claim is: Check all that appl

late you file, claim is: Check all that apply.

Dallas TX 75265 y eey
City State ZIP Code QQ Contingent

Vi unliquidated
Who incurred the debt? Check one. OQ) disputed
7, Debtor 1 only /
C) Debtor 2 only Type of NONPRIORITY unsecured claim:

_) Debtor 4 and Debtor 2 only CI Student toans

O) Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as priority claims 7

L) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? other. Specify_ Utility
CI No
QO) ves

Schedule E/F: Creditors Who Have Unsecured Claims nano i § «wnt

Official Form 106E/F -

 

 

 

 

 

 
Case 19-20039 Doc1 Filed 07/26/19 Page 30 of 61

Shantel Larressa

Debtor 14

McDuffie

 

First Name Middle Name Last Name

Case number (known)

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106E/F

Schedule E/F: Creditors Winn Hava lIInearipad Claime

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
4.7 ; Last 4 digits of accountnumber 1 4 6 5
Webbank/Fingerhut 9 —H eS 3___ 400.00.
Nonpriority Creditors Name |
. When was the debt incurred? 12/20/2010
6250 Ridgewood Road ———_
Number Street
. As of the date you file, the claim is: Check all that apply.
Saint Cloud MN 56303 yous een ee SPRY
City State ZIP Code C) Contingent
| Unliquidated
Who incurred the debt? Check one. OQ disputed
| Debtor 4 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 ana Debtor 2 only O) Student toans
C1 Atleast one of the debtors and another CQ) Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims _
QO) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? & other. Specify Line of Credit
UI No
U Yes
4.3) igi 19 3 3 200.00
Cavalry Portfolio Services Last 4 digits of account number 1 9 3 3 $ 00.0
Nonpriority Creditor's Name
. . When was the debt incurred? 10/29/2014
500 Summit Lake Dr. Suite 4A TO
Number Street As ofthe date you file, the claim is: Check all that appl
: , : ck all tha .
Valhalla NY 10595 y pply
City State ZIP Code QO) Contingent
WI unliquidated
Who incurred the debt? Check one. g Disputed
vf Debtor 1 only
LI} Debtor 2 only Type of NONPRIORITY unsecured claim:
C) Debtor 1 and Debtor 2 only ©) Student loans
C1 Atleast one of the debtors and another Q) Obligations arising out of a separation agreement or divorce that
1 Check if this claim is for a community debt you did not report as priority claims |
C) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Wd other. Specity_ Line of Credit
OQ) No
QO) Yes
4.9] 37 8 0 s__ 700.00
Transworld Systems Last 4 digits of account number 3 7 Oo VU
Nonpriority Creditor’s Name
When was the debt incurred? 05/26/2016
PO Box 15095 TT
Number Street As of the date you file, the claim is: Check all that appl
js : : Check all that a .
Wilmington DE 19850 ¥ pry
City State ZIP Code C) Contingent
V7 unliquidated
Who incurred the debt? Check one. oO Disputed
| Debtor 1 only
Q) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 4 and Debtor 2 only QO] Student loans
C1 At least one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Q) Check if this claim is for a community debt you did not report as priority claims |
O) Debits to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? W other. Specify Utility
CL) No
Q) Yes

 

 

 

 

 
 

 

Debtor 1

 

Case 19-20039 Doc1 Filed 07/26/19 Page 31 of 61

Shantel Larressa

McDuffie

 

First Name Middle Name Last Name

Case number (if known).

ron 2: NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PVE nwt en) Carn, ANCCIC

 

 

 

Who incurred the debt? Check one.

| Debtor 1 only

C) debtor 2 only

QO) Debtor 1 and Debtor 2 only

U Atteast one of the debtors and another

UO Check if this claim is for a community debt

Is the claim subject to offset?

L) No
() Yes

UV Unliquidated
Q) Disputed

Type of NONPRIORITY unsecured claim:

U) Student loans

QO Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

OU Debits to pension or profit-sharing plans, and other similar debts

4 other. Specify_Utility

 

 

@ehadila E/E: Craditore Who Have Unsecured Claims

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. “Total claim
5.0 : Last 4 digits of account number 0 8 6 2
Trident Asset Management 9 ++ St ¢ __ 800.00
Nonpriority Creditors Name
. When was the debt incurred? 05/02/2015
10375 Old Alabama Road Suite 303 ° oe
Number Street As of the date you file, the claim is: Check all that app!
Alpharetta GA 30022 yous pe
City State ZIP Code QC) Contingent
| Unliquidated
Who incurred the debt? Check one. O pisputed
| Debtor 1 only
C1 Debtor 2 only Type of NONPRIORITY unsecured claim:
(J Debtor 1 and Debtor 2 only C) Student loans
C1 Atleast one of the debtors and another oO Obligations arising out of a separation agreement or divorce that
OU Check if this claim is for a community debt you did not report as priority claims .
CJ Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? MM other. Specify. Utility
C) No
OC) Yes
51] 7 0904 0
Waypoint Resource Group LLC Last 4 digits of accountnumber Vo YoY TF $1 500.0:
Nonpriority Creditor’s Name
When was the debt incurred? 11/29/2018
Po Box 8588 _,_,_
Number Street As of the date-you file, the claim is: Check all that appl
: ; is: Check all that apply.
Round Rock T™ 78683 y py
City State ZIP Code () Contingent
WE Unliquidated
Who incurred the debt? Check one. D disputed
Wi Debtor 1 only
(2 Debtor 2 only Type of NONPRIORITY unsecured claim:
U) Debtor 1 and Debtor 2 only O) Student loans
C1 Atleast one of the debtors and another | Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims -
QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A other. Specify Utility
Q No
Q) Yes
5.2| 378 0 5 8,000.00
CitiFinancial C/S Care Dept Last 4 digits of account number 9 -/ O98 VU
Nonpriority Creditors Name
When was the debt incurred? 11/17/2008
PO Box 6757 ee
Number Steet As of the date you file, the claim is: Check all that app!
. : * : Che a .
Sioux Falls SD 57117 y pry
City State ZIP Code () Contingent

 

 

 

 

 

 

 
 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 32 of 61

Debtor 1 Shantel Larressa McDuffie Case number (known)

First Name Middle Name Last Name

 

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

voi f
E i

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
53 Last 4 digits of ber 1 3 2 4
Comenity Bank/Express ast 4 digits of accountnumber_1 3 2 4. s_1,600.00,
Nonpriority Creditors Name i
i 2 04/22/2006
PO Box 182789 When was the debt incurred?
Number Street :
f ile, im is: . mg
Columbus OH 43218 As of the date you file, the claim is: Check all that apply
City State ZIP Code Q Contingent :
M1 Unliquidated
Who incurred the debt? Check one. oO Disputed
Yi Debtor 1 only
C} Debtor 2 only Type of NONPRIORITY unsecured claim:

Q Debtor 1 and Debtor 2 only

Q) Student loans
Oat least one of the debtors and another

a Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

O) Check if this claim is for a community debt * " _
CI debts to pension or profit-sharing plans, and other similar debts }

 

 

 

 

 

Is the claim subject to offset? WZ other. Specify_Utility :
QO No i
UL) Yes (
. i
5.4) tigt 3715 20,000.00,
Flagship Credit Acceptance Last 4 digits of account number 3. 7 1 5 $20 00,
Nonpriority Creditor’s Name :
. . When was the debt incurred? 12/02/2015 :
4600 Regent Blvd Suite 100 TO
Number Street As of the date you file, the claim is: Che k all that appl
: : s : ck all tha .
Irving TX 75063 y ppy
City State ZIP Code O Contingent :
unliquidated :
Who incurred the debt? Check one. oO Disputed :
Uw Debtor 1 only
CI Debtor 2 only Type of NONPRIORITY unsecured claim:

Q) Debtor 1 and Debtor 2 only

C2 Student ioans
Cd at least one of the debtors and another

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QQ Check if this claim is for a community debt r " . _
O) Debts to Pension or profit-sharing plans, and other similar debts

 

 

Is the claim subject to offset? Wf other. Specify_ Car Loan

OI No

QO) Yes :
5.5| g 10,000.00

Sallie Mae Last 4 digits of account number _3. 7 8 0

 

Nonpriority Creditors Name

ine 10/17/2007
123 Justison Street 3rd Floor When was the debt incurred? 10/17/2007

 

 

 

 

 

Number Street As of the date you file, the claim is: Check all that apol

. . ie, im is: eck al at a .
Wilmington DE 19801 ¥ poy
City State ZIP Code Q Contingent

VF unliquidated

Who incurred the debt? Check one. Q Disputed
UW Debtor 1 only
Q] Debtor 2 only Type of NONPRIORITY unsecured claim:

' C) Debtor 1 and Debtor 2 only

wf Student loans
Cd at least one of the debtors and another

Q) Obligations arising out of a separation agreement or divorce that
you did not report as priority claims

QO Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? OQ) other. Specify
QO) No

Q) Yes

C) Check if this claim is for a community debt

 

 

 

 

 

 

 

 

 

   

Official Form 106E/F Schedule E/F: Creditore Who Hava IInearsenel Mlet.

 
 

 

 

wae ow Case 19-20039. Doc 1 Filed 07/26/19 Page 33 of 61°

Debtor 4 Shantel Larressa McDuffie

 

First Name Middle Name Last Name

Case number (if known)

Your NONPRIORITY Unsecured Claims — Continuation Page

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

After listing any entries on this page, number them beginning with 4.4, followed by 4.5, and so forth. Total claim
5.5 a
DK Consulting Group Last 4 digits of account number 8 _9_ 0 4 1,200.00
Nonpriority Creditors Name
. When was the debt incurred? 04/22/2006
8955 Guilford Road —_—_—
Number Street
. As of the date you file, the claim is: Check all: that apply.
Columbia MD 21046 y ppy
City State ZIP Code QO) Contingent
| Unliquidated
Who incurred the debt? Check one. OD disputed
| Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q] Debtor 1 and Debtor 2 only UO Student loans :
LJ Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
Check if this claim is for a community debt you did not report as priority claims
(1) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? WA otter. Specity__Utility
LJ No
| QO) Yes
5.6|
BGE Last 4 digits of account number 8 9 0 4. $15,000.00
Nonpriority Creditor's Name
When was the debt incurred? 01/01/2016
PO Box 13070 —_
Number et As of the date you file, the claim is: Check all that appl
. . ‘ is: Chec a .
Philadelphia PA 19101 y pPy
City State ZIP Code LI Contingent
| MW unliquidated
Who incurred the debt? Check one. OQ disputed
U Debtor 1 only
U) Debtor 2 only Type of NONPRIORITY unsecured claim:
Q) Debtor 1 and Debtor 2 only 2 Student loans
C1 Atleast one of the debtors and another 2 Obligations arising out of a separation agreement or divorce that
O] Check if this claim is for a community debt you did not report as priority claims -
(2 Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? A Other. Specity_Utility
O No
U) Yes
5.7| 3904 s 4,000.00
NELNET Loan Services inc Last 4 digits of account number © 3 VU
Nonpriority Creditors Name
When was the debt incurred? 06/25/2009
PO Box 82561 TT
Number Street
. : As of the date you file, the claim is: Check all that apply.
Lincoln NE 68501 y ed
City State ZIP Code 2 Contingent
VU Untiquidated
Who incurred the debt? Check one. O disputed
UV Debtor 1 only . .
CI Debtor 2 only Type of NONPRIORITY unsecured claim:
QO Debtor 1 and Debtor 2 only wi Student loans
L) Atleast one of the debtors and another QQ Obligations arising out of a separation agreement or divorce that
O Check if this claim is for a community debt you did not report as priority claims -
) Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? U2 other. Specify
(2 No
Cl Yes

 

 

Tonal Cann ANAecic

Schedule E/F: Creditors Who Have Unsecured Claims oe

 

 

 
 

Lo att

 

Case 19-20039 .Doc1 Filed 07/26/19 Page 34 of 61

Shantel

First Name

Larressa

Last Name

Debtor 1
Middle Name

McDuffie

Case number (if known),

 

Your NONPRIORITY Unsecured Claims — Continuation Page

 

After listing any entries on this Page, number them beginning with 4.4, followed by 4.5, and so forth.

 

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

‘Total claim
9.8 i; Last 4 digits of account number 8 Q9 Q 4
NELNET Loan Services Inc 9 SS St $_3,900.00
Nonpriority Creditors Name
| When was the debt incurred? 06/25/2009
: PO Box 82561 _
: Number Street
. As of the date you fil , the claim is: Ch it .
Lincoln NE 68501 y le, the claim is: Check ail that apply.
: City State ZIP Code Qa Contingent
W Unliquidated
: Who incurred the debt? Check one. oO Disputed
: Y Debtor 1 only
i O) Debtor 2 only Type of NONPRIORITY unsecured claim:
: Q) Debtor 4 and Debtor 2 only wt Student loans .
Ch at least one of the debtors and another Qi Obligations arising out of a separation agreement or divorce that
U1 Check if this claim is for a community debt You did not report as priority claims 7
: Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? C) other. Specify
ee
OI No
Q Yes
5.9] igi 89 0 4 ,000.00 |
NELNET Loan Services Inc Last 4 digits of account number 8 _ 39 0 4 $_ 2,000.
| Nonpriority Creditors Name i
' When was the debt incurred? 01/07/2010 :
/ PO Box 82561 TT
Number” Stet As of the date you file, the claim is: Check all that aopi
. SO late you file, jaim is: Check all that apply.
Lincoln NE 68501 y py
City State ZIP Code OQ Contingent
A Unliquidated
Who incurred the debt? Check one. Q Disputed
Ww Debtor 1 only
C) Debtor 2 only Type of NONPRIORITY unsecured claim:
O) Debtor 4 and Debtor 2 only wh Student loans
: Oat least one of the debtors and another QO) Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as Priority claims —
Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? O) other. Specify
ee
QO) No
C} Yes
feo] ; s 1,500.00
NELNET Loan Services Inc Last 4 digits of account number 8 9 0 4
Nonpriority Creditors Name
When was the debt incurred? 01/07/2010
PO Box 82561 —_
Number Street
. As of the date you file, the claim is: Check all that apply.
Lincoln NE 68501 ¥ ppy
City State ZIP Code a Contingent
(4 Unliquidated
Who incurred the debt? Check one. Q Disputed
U Debtor 1 only
O) Debtor 2 only Type of NONPRIORITY unsecured claim:
5 Debtor 1 and Debtor 2 only wi Student loans
Atleast one of the debtors and another Q Obligations arising out of a separation agreement or divorce that
QO) Check if this claim is for a community debt you did not report as Priority claims —
Q Debts to pension or profit-sharing plans, and other similar debts
Is the claim subject to offset? Q other. Specify
OQ No
CY Yes

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have linens. pl!
CELI

 

 
 

 

 

Case 19-20039 “Doc 1 Filed 07/26/19 Page 35 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known),
First Name Middle Name Last Name

 

 

re Others to Be Notified About a Debt That You Already Listed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| 5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
' example, if a collection agency is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or
: 2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page.
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UC) Part 1: Creditors with Priority Unsecured Claims
Number Street ( Part 2: Creditors with Nonpriority Unsecured Claims
Last 4 digits of account number __ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
* Name
Line of (Check one): O) Part 1: Creditors with Priority Unsecured Claims
Number Street LJ Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of account number
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of. (Check one): ) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims
. Last 4 digits of account number ___ _
City State ZIP Code .
, On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): OU) Part 1: Creditors with Priority Unsecured Claims
Number Street (Q Part 2: Creditors with Nonpriority Unsecured
Claims
_ Last 4 digits of accountnumber_ |
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): UO) Part 1: Creditors with Priority Unsecured Claims
Number Street Q) Part 2: Creditors with Nonpriority Unsecured
Claims - -
Last 4 digits of account number ___ _
City State ZIP Code
On which entry in Part 1 or Part 2 did you list the original creditor?
Name
Line of (Check one): U2 Part 1: Creditors with Priority Unsecured Claims
Number Street Q Part 2: Creditors with Nonpriority Unsecured
Claims
Last 4 digits of account number ___ _
City State ZIP Code
5 On which entry in Part 1 or Part 2 did you list the original creditor?
ame
Line of (Check one): U) Part 1: Creditors with Priority Unsecured Claims
Number Street . . .
LJ Part 2: Creditors with Nonpriority Unsecured
Claims
Giy State TP Code Last 4 digits of account number ___ _

 

 

 

 

 

 

 

 

 

Official Form 106E/F Schedule E/F: Creditors Who Have Unsecured Claims page of
oy oo a st
Case 19-20039 Doc 1 Filed,07/26/19 Page 36 of

«

Debtor 1 Shante! Larressa McDuffie Case number (if known)
First Name Middle Name Last Name
a the Amounts for Each Type of Unsecured Claim ,

' 6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. § 159.
Add the amounts for each type of unsecured claim.

 

Total claim

/ .D i ligati
_ Total claims 6a. Domestic Support obligations 6a 0.00

from Part 4 6b. Taxes and certain other debts you owe the

government _ 6. 0.00
———_____ 9.00

6c. Claims for death or Personal injury while you were :
intoxicated 6c. 0.00 :

6d. Other. Add all other Priority unsecured claims.

Write that amount here. 6d. 4 $ 0.00

6e. Total. Add lines 6a through 6d, 6e. /
5 0.00

i

Total claim i

6f. Student loans 6f. 34,000. 00 :

g. Obligations arising out of a Separation agreement
Or divorce that you did not report as Priority 0.00

claims 6g. $ :
ne tile

i 6h. Debts to pension or Profit-sharing Plans, and other

Similar debts 6h. $ 0.00 :
:

Si. Other. Add all other Nonpriority unsecured claims.

Write that amount here. 6. + 52,300.00

6j. Total. Add lines 6f through 6i. 6j. 86,300.00

$
eee aati

_ Total claims $
_ from Pant 2 6 i

 

Official Form 106E/F Schedule E/F: Creditors Who Haye tInca-.....5 >...
 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 37 of 61

Fill in this information to identify your case:

Debtor Shantel Larressa McDuffie

First Name Middle Name Last Name

 

Debtor 2 None
(Spouse If filing) First Name Middle Name Last Name

 

United States Bankruptcy Court for the: District of Maryland

Case number

(If known) CY Check if this is an
amended filing

 

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
(4 No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
C) Yes. Fill in all of the information below.even if the contracts or leases are listed on Schedule A/B: Property (Official Form 106A/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for

 

None
Name

 

 

Number Street

 

City State ZIP Code

 

 

 

Name

 

j Number Street

 

City State ZIP Code

Name

 

 

Number Street

 

City State ZIP Code
24

 

Name

 

Number Street

 

City State ZIP Code

 

Name

 

Number Street

 

 

 

City State ZIP Code

Official Form 106G ; Schedule G: Executory Contracts and Unexnired | eacac am mne A RE

 
 

 

Debtor 1 Shantel

Larressa McDuffie

“

Case 19-20039 Doc1 Filed 07/26/19 Page 38 of 61

Case number (if known),

 

First Name

Last Name

f Additional Page if You Have More Contracts or Leases

Person or company with whom you have the contract or lease What the contract or lease is for

 

 

Name

 

Number

Street

 

City

 

State

ZIP Code

 

Name

 

Number

Street

 

City

State

ZIP Code

 

N :

 

Name

 

- Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

 

Name

 

Number

Street

 

City

State

ZIP Code

 

 

Name

 

Number

Street

 

 

City

Official Form 106G

State

ZIP Code

Schedule G: Executory Contracts and Unexpired Leases page of

 
 

 

teas

"Case 19-20039 Doc1 Filed 07/26/19 Pagé 39 of 61

 

Fill in this information to identify your case:

Debtor 1 Shantel Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

 

Case number
(If known)

 

C) Check if this is an
amended filing

 

Official Form 106H
Schedule H: Your Codebtors 125

Codebtors are people or entities who are.also liable for any debts you may have. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (if known). Answer every question.

 

 

 

 

 

 

 

 

 

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.)

1) No
UO Yes

2.. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

WZ No. Go to line 3.
LI Yes. Did your spouse, former spouse, or legal equivalent live with you at the tine?

LJ No

LJ Yes. In which community state or territory did you live? . Fill in the name and current address of that person.

None

Name of your. spouse, former spouse, or legal equivalent

 

Number Street

 

City State ZIP Code

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person
shown in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on
Schedule D (Official Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D,
Schedule E/F, or Schedule G to fill out Column 2.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Check ali schedules that apply:
3.1
3] None (I Schedule D, line
Name
() Schedule E/F, line
Number Street LI Schedule G, line
City State ZIP Code
3.2
() Schedule D, line
Name
U Schedule E/F, line
Number Street QO) Schedule G, line
City State ZIP Code
3.3
Q) Schedule D, line
Name
L) Schedule E/F, fine
Number Street ) Schedule G, line
City State ZIP Code

 

 

 

 

 

 

 

 

 

 

 

Official Form 106H Schedule H: Your Codebtors page 1 of

 
 

Debtor 1

Shantel

Case 19-20039 Doc1 Filed 07/26/19 Page 40 of 61

McDuffie

 

First Name

Middle Name

Last Name

| | Additional Page to List More Codebtors

 

 

 

 

 

 

 

 

 

Case number (if known).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
| Check all schedules that apply:
3._

U Schedule D, line
Name —__
QC) Schedule E/F, line
Number Street Q) Schedule G, line
_. City, . State FP Cd enn senna ni sn
C) Schedule D, line
Name —__
OU Schedule E/F, line
Number Street C) Schedule G, line
City State ZIP COdE oo cossutsusuunpappuniuanernssnpsiespiteepie sen
P|
OQ) Schedule D, line
Name
CG) Schedule E/F, line
Number Street O) Schedule G, line
City State ZIP Code
q OU Schedule D, line
ame
QO) Schedule E/F, line
Number Street C) Schedule G, line
City ce ease ute State ZIP Code
P|
a CQ) Schedule D, line
ame
QO) Schedule E/F, line
Number Street C) Schedule G, line
Silty. son State ZIP Code
5
i C) Schedule D, line
ame a
Q) Schedule E/F, line
Number Street C) Schedule G, line
___ City State ZIP Code
|
x QO) Schedule D, line
ame
QO) Schedule E/F, line
Number Street Q) Schedule G, line
City State ee ZIP Code
bo]
5 CL) Schedule D, line
ame
( Schedule E/F, line
Number Street U) Schedule G, line
City State ZIP Code

 

 

Official Form 106H

Schedule H: Your Codebtors

nace of

 

 

 

 

 

 

 

 

 

 

 

 
 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 41 of 61°

Fill in this information to identify your case:

Debtor 4 Shantel Larressa McDuffie

First Name Middle Name Last Name

 

Debtor 2 None

 

(Spouse, if filing) First Name Middle Name Last Name
United States Bankruptcy Court for the: District of Maryland

Case number Check if this is:
(if known)
LJ An amended filing

L) A supplement showing postpetition chapter 13
income as of the following date:

Official Form 106! ‘MM 7 DDT YYYY
Schedule I: Your Income 412145

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your spouse.
If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space.is needed, attach a
separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

| Part 1: Describe Employment

1. Fill in your employment
information. Debtor 1 Debtor 2 or non-filing spouse

 

 

 

 

 

If you have more than one job,

attach a separate page with
information about additional Employment status a Employed L) Employed
employers. LI Not employed LJ Not employed
Include part-time, seasonal, or
self-employed work. . ae

poy Occupation Social Insurance Specialist

 

Occupation may include student
or homemaker, if it applies.

Employer's name Social Security Administration

 

Employer's address 6401 Security Blvd
. Number Street Number Street

6th Floor EHR Building

 

 

 

Baltimore MD 21244
City State ZIP Code City State ZIP Code

 

 

How long employed there? 30 years 30 years

Give Details About Monthly Income

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your non-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines
below. If you need more space, attach a separate sheet to this form.

For Debtor 1 For Debtor 2 or
non-filing spouse

 

2. List monthly gross wages, salary, and commissions (before all payroll

 

 

 

 

 

 

 

 

 

 

 

 

 

deductions). If not paid monthly, calculate what the monthly wage would be. 2. $ 7,246.40 $. 0.00

3, Estimate and fist monthly overtime pay. 3. +3 0.00 +s 0.00

4. Calculate gross income. Add line 2 + line 3. 4. $ 7,246.40 $ 0.00
Official Form 106! Schedule I: Your Income page 1

eee
Case 19-20039 -Doc1 Filed 07/26/19 Page 42 of 61

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1 Shantel Larressa McDuffie Case number (if known)
First Name Middle Name Last Name
For Debtor 1 For Debtor 2 or
non-filing spouse
Copy line 4 here. occ cccecccsssesssssssssssevssssssvsesesesessesenecesensnnseatstessnaneenessaseees >4 $_ 7,246.40 $ 0.00
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions 5a. § 1,118.92 $ 0.00
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans 5c. § 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ 0.00 $ 0.00
Se. Insurance Se. § 431.68 $ 0.00
5f. Domestic support obligations Sf § 0.00 $ 0.00
5g. Union. dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: Savings Allotment 5h. +g 1,076.22 +3 0.00
6. Add the payroll deductions. Add lines 5a + 5b + 5c+5d+5e+5f+5g+5h. 6 g¢ 2,626.82 $ 0.00
7. Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. g¢ 4,619.58 $ 0.00
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total $ 0.00 $ 0.00
monthly net income. 8a. - -
8b. Interest-and dividends 8b.  ¢ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8c. $ 0.00 $ 0.00
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security 8e. § 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as.food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sr. S$ 0.00 $ 0.00
8g. Pension or retirement income 8g. §$ 0.00 $ 0.00
8h. Other monthly income. Specify: 8h. +3 0.00 +$ 0.00
9. Add all other income. Add lines 8a + 8b + 8c.+ 8d + 8e + 8f +8g + 8h. 9] $ 0.00 $ 0.00
10. Calculate monthly income. Add line 7 + line 9. 4619.58 0.00 |- 4619.58
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse. 19,f $2 ee + $ - =f * -
11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and other
friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: Wt $ 0.00
12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income. 4619.58
Write that amount on the Summary of Your Assets and Liabilities and Certain Statistical Information, if it applies 12. S_ BOTY. VO
Combined
. monthly income
13.Do you expect an increase or decrease within the year after you file this form?
No.
C) Yes. Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Official Form 106! Schedule I: Your Income page 2
 

Case 19-20039 Doc1 Filed 07/26/19 Page 43 of 61

Fill in this information to identify your case:

Debtor 1 Shantel _Larressa McDuffie cain:
ener First Name Middle Name Last Name Check if this Is:

 

Debtor 2 None LJ An amended filing

_ (Spouse, if filing) First Name Middle Name _ Last Name ~
a CL) A supplement showing postpetition chapter 13
United States Bankruptcy Court for the: District of Maryland expenses as of the following date:

 

 

Cree MM / DD/ YYYY

 

 

Official Form 106J
Schedule J: Your Expenses 12/15

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

Sr Describe Your Household

1. Is this a joint case?

 

 

P| No. Go to line 2.
CJ Yes. Does Debtor 2 live in a separate household?

CL) No
LJ} Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.

 

2. Do you have dependents?
y P No Dependent’s relationship to Dependent's Does dependent live

Do not list Debtor 1 and W Yes. Fill out this information for Debtor 1 or Debtor 2 age with you?
Debtor 2. each dependent...........0.. ce

Do not state the dependents’ Son
names.

 

 

L) No
21 A Yes

Grandson 10 UW No
Yes

LL] No

Yes

Q No
L) Yes

UL) No
CL) Yes

Grandson 7

 

 

 

 

3. Do your expenses include wf No
expenses of people other than gO
yourself and your dependents? ‘— Yes

ra Estimate Your Ongoing Monthly Expenses

Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

 

Include expenses paid for with non-cash government assistance if you know the value of

such assistance and have included it on Schedule I: Your Income (Official Form 1061.) Your expenses
4.. The rental or home ownership expenses for your residence. Include first mortgage payments and : 1.300.00
any rent for the ground or lot. 4. $ , -

If not included in line 4:

4a. Real estate taxes 4a, $ 0.00
4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00
4c. Home maintenance, repair, and upkeep expenses 4c. § 0.00
4d. Homeowner's association or condominium dues 4d. $. 0.00
Official Form 106J Schedule J: Your Expenses page 1

ee  _ _— eee
aa

Case 19-20039 Doc1 Filed 07/26/19 Page 44 of 61

 

Debtor1  Shantel —Larressa McDuffie

First Name Middle Name : Last Name
5. Additional mortgage payments for your residence, such as home equity loans
6. Utilities:

6a. Electricity, heat, natural gas
6b. Water, sewer, garbage collection
6c. Telephone, cell phone, Internet, satellite, and cable services

6d. Other. Specify:

 

 

 

 

 

 

Case number (if known)

 

7. Food and housekeeping supplies
8. Childcare and children’s education costs
9. Clothing, laundry, and dry cleaning
10. Personal care products and services
11. Medical and dental expenses
12. Transportation. Include.gas, maintenance, bus or train fare.
Do not include car payments.
13. Entertainment, clubs, recreation, newspapers, magazines, and books
14. Charitable contributions and religious donations
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance
15b. Health insurance
15c. Vehicle insurance
15d. Other insurance. Specify:
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify:
17. Installment or lease payments:
17a. Car payments for Vehicle 1
17b. Car payments for Vehicle 2
17c. Other. Specify:
17d. Other. Specify:
18. Your payments of alimony, maintenance, and support that you did not report as deducted from
your pay on line 5, Schedule I, Your Income (Official Form 106l).
19. Other payments you make to support others who do not live with you.
Specify:
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule I: Your Income.
20a. Mortgages on other property
20b. Real estate taxes
20c. Property, homeowner's, or renter’s insurance
20d. Maintenance, repair, and upkeep expenses
20e. Homeowner's association or condominium dues
Official Form 106J Schedule J: Your Expenses

 

6a.

6b.

6c.

6d.

43.

14,

15b.

15¢.

18d.

16.

17a.

47b.

17¢.

17d.

18.

19.

20a.

20b.

20c.

20d.

20e.

Your expenses

AF Ff Ff F FH FHF HF

F

PR Ff Ff A

AF Ff AH

Pf Ff HF Lf

 

300.00

250.00
50.00

230.00
0.00

450.00

0.00
200.00
150.00
115.00

200.00

200.00
0.00

200.00
354.48

493.00
0.00

0.00

650.00
0.00
0.00
0.00

0.00
0.00
0.00
0.00
0.00

0.00
0.00

page 2

 
Case 19-20039 Doc1 Filed 07/26/19 Page 45 of 61

Debtor 4 Shantel _Larressa McDuffie Case number (known)

 

First Name Middle Name Last Name

21. Other. Specify: None

 

a No.

 

 

 

 

 

 

 

 

 

Ol Yes. | Explain here:

 

 

21. +5 0.00
22. Calculate your monthly expenses.
22a. Add lines 4 through 21. 22a. g 5,142.48
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 22b. $ 0.00
22c. Add line 22a and 22b. The result is your monthly expenses. 22c. 5 5,142.48
23. Calculate your monthly net income.
; . $ 4,619.58
23a. Copy line 12 (your combined monthly income) from Schedule 1. 23a.
23b. Copy your monthly expenses from line 22c above. 23b. —¢ 5,142.48
23c. Subtract your monthly expenses from your monthly income. 522.90
The result is your monthly net income. 23e. $ -
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your
mortgage payment to increase or decrease because of a modification to the terms of your mortgage?
page 3

Official Form 106J Schedule J: Your Expenses

 

 

 

 

 
 

* : Sone

Case 19-20039 Doc1 Filed 07/26/19. Page 46 of 61

Fillin this information to identify your case:

Debtor 4 Shantel Larressa McDuffie

First Name Middle Name Last Name

Debtor 2 None
(Spouse, if filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: District of Maryland

Case number
(If known)

 

CL) Check if this is an

 

. amended filing

Official Form 106Dec —* |
Declaration About an Individual Debtor’s Schedules 42/15

 

If two married people are filing together, both are equally responsible for supplying correct information.

You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

| | Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?
Wf No

Q Yes. Name of person . Attach Bankruptcy Petition Preparer’s Notice, Declaration, and
Signature (Official Form 119).

Under penalty of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

wbowtl! Molde x

 

Signature of Debtor 1 Signature of Debtor 2
pate 07/01/2019 Date
MM/ DD / YYYY MM/ DD / YYYY

 

Official Form 106Dec Declaration About an Individual Debtor's Schedules
 

Fill in this information to identify your case:

Shantel McDuffie

Larressa

Debtor 1

Case 19-20039 =.

Doc4 ~ Filed 07/26/19"

 

First Name Middle Name

Debtor 2 None

Last Name

 

{Spouse, if filing} First Name Middle Name
United States Bankruptcy Court for the: District of Maryland

Case number

Last Name

 

{If known)

 

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

Page 47 of 61 es

 

) Check if this is an
amended filing

04/16

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case

number (if known). Answer every question.

| Part 4: Give Details About Your Marital Status and Where You Lived Before

 

_ 41. What is your current marital status?

( Married
wi Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

W No

C2 Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

 

 

 

 

 

 

Debtor 1: Dates Debtor1 Debtor 2: Dates Debtor 2
lived there lived there
QO Same as Debtor 1 Lj Same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code
LJ Same as Debtor 1 C) same as Debtor 1
From From
Number Street Number Street
To To
City State ZIP Code City State ZIP Code

- 3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
: states and territories include Arizona, California, \daho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Wf No

 

 

 

 

 

 

L) Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 1064).

 

| Part 2:9 Explain the Sources of Your Income

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 1
 

saree tmnenerrrrirce centri scrrrererrrerssssrnerrrneccsncaccnscmmnas aan ——————_—pSS—pPpP_ _ __— — _—

Case 19-20039 Doc1 Filed 07/26/19 Page 48of61 . oot

Debtor1 ohantel Larressa McDuffie

Case number (if known),
First Name Middle Name Last Name

 

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
U No
Wl Yes. Fill in the details.

 

Sources of income Gross income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions and
exclusions) exclusions)
ae wi Wages, commissions, UL) Wages, commissions,
From January 1 of current year until bonuses. f $ 43,478.40 bonuses. ti
the date you filed for bankruptcy: uses, pS TT onuses, ps
Q Operating a business CQ) Operating a business
. 4 Wages, commissions ) Wages, commissions,
For last calendar year: ’ ,
endary bonuses, tips $ 76,333.00 bonuses, tips $
(January 1 to December 31 2018 _) CD operating a business CL) Operating a business
For the calendar year before that: ws Wages, commissions, O Wages, commissions,
bonuses, tips $ 72.362.00 bonuses, tips $
(January 1 to December 31,2017 a Operating a business * — Q Operating a business

YYYY

5. Did you receive any other income during this year or the two previous calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security,
unemployment, and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and
gambling and lottery winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

WW No

L] Yes. Fill in the details.

 

Sources of income Gross income from Sources of income Gross income from
Describe below. each source . Describe below. each source.
(before deductions and (before deductions and
exclusions) exclusions)

From January 1 of current year until
the date you filed for bankruptcy:

For last calendar year:

(January 1 to December 31,2018 _)
YY

 

 

 

For the calendar year before that:

 

(January 1 to December 31,2017)
Wy

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 2

 
Debtor 1 Shantel

Cage 19-20039 Doc1 Filed 07/26/19 Page 49 of 61

Larressa McDuffie Case number (if known)

 

 

First Name

Middle Name

Last Name

Pr List Certain Payments You Made Before You Filed for Bankruptcy

 

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

LJ No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as
“incurred by an individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy; did you pay any creditor a total of $6,425* or more?

UI No. Go to tine 7.

L) Yes. List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the
total amount you paid that creditor. Do not include payments for domestic support obligations, such as

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

child support and alimony. Also, do not include payments to an attorney for:this bankruptcy case.

wi Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

wi No. Go to line 7.

LJ Yes. List below each creditor to whom you paid a total of $600 or more and the total amount you paid that
creditor. Do not include payments for domestic support obligations, such as child support and
alimony. Also, do not include payments to an attorney for this bankruptcy case.

None

Creditors Name

Dates of Total amount paid Amount you still owe
payment

 

Number

Street

 

 

City

State ZIP Code

 

Creditor's Name

 

Number

Street

 

 

City

State ZIP Code

 

Creditor’s Name

 

Number

Street

 

 

City

State ZIP Code

Was this payment for...

im] Mortgage

LY car

(I credit card

) Loan repayment

Q) Suppliers or vendors
C) other

Q Mortgage

L) car

LL) credit card

(J Loan repayment

) Suppliers or vendors
LI) other

Q Mortgage

C) car

C2} credit card

C) Loan repayment

QO Suppliers or vendors
C2 other

 

Official Form 107

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

 
a

Case 19-20039 Doc1 Filed 07/26/19 Page 50 of 61 7

bebtor1 . ohantel _Larressa McDuffie

Case number (f known),
First Name Middle Name Last Name

 

7. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
Insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner;
corporations of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing

agent, including one for a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations,
such as child support and alimony.

Wf No

L) Yes. List all payments to an insider.

 

 

 

 

Dates of Total amount Amount you still Reason for this payment
payment paid owe -
None 5 $
insider's Name
Number Street
City State ZIP Code
$ $

 

insider's Name

 

Number Street

 

 

City State ZIP Code

8. Within 4 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited
an insider?

Include payments on debts guaranteed or cosigned by an insider.

Wi No

C) Yes. List all payments that benefited an insider.

  

Dates of Total amount Amount you still Reason for this payment
payment paid owe
None $ $
Insider's Name

 

 

 

Number Street

 

 

City State ZIP Code

   

 

Insider's Name

 

Number Street

 

 

 

 

City . State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

 
 

 

Case 19-20039 Doc1. Filed 07/26/19 Page 51 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known)

First Name Middle Name Last Name

BERG tcentity Legal Actions, Repossessions, and Foreclosures

9. Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody modifications,
and contract disputes.

Wf No

U) Yes. Fill in the details.

 

 

 

 

 

 

 

 

 

 

a Nature of the case Court or agency Status of the case
Case title None : Court Name U) Pending
Q On appeal
Number Street C) concluded
Case number
City State ZIP Code
Casetile CCC Court Name Q) Pending
LI} on appeal
Number Street CI concluded
Case number
City State ZIP Code

 

 

40. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check ail that apply and fill in the details below.

wf No. Go to line 11.
Q) Yes. Fill in the information below.

 

 

 

 

 

 

 

Describe the property Date Value of the property
None $ 0.00
Creditors Name
Number Street Explain what happened

) Property was repossessed.

 

| Property was foreclosed.
Q) Property was garnished.

 

City State ZIP Code ) Property was attached, seized, or levied.

 

 

 

 

 

Describe the property _ Date Value of the property

 

Creditors Name

 

 

 

Number Street
Explain what happened

Property was‘repossessed.

 

Property was foreclosed.
Property was garnished.

 

City State ZIP Code

poog

Property was attached, seized, or levied.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 5

 
Case 19-20039 Doc1 Filed 07/26/19 Page 52 of 61

Debtor 1 Shantel Larressa McDuffie Case number (i known)

First Name Middle Name Last Name

 

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a’ debt? ‘

Wi No

LJ Yes. Fill in the details.

 

 

 

 

 

Describe the action the creditor took Date action Amount
None was taken
Grogtor’s Name gov is . 7 sun a  ne 7 sensing
§ 0.00
Number Street
City State ZIP Code Last 4 digits of account number: XXXX—

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of
creditors, a court-appointed receiver, a custodian, or another official?

L) No
LI Yes

Cea Certain Gifts and Contributions

 

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?

Wi No

C) Yes. Fill in the details for each gift.

 

 

 

 

 

Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts
None $ 0.00
Person to Whom You Gave the Gift :
$.
Number Street
City State ZIP Code |
i
Person's relationship to you
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person prennsene sins nnenne nnne ihn inn emnmnnn ee the gifts
- | $
Person to Whom You Gave the Gift
$

 

 

Number Street

 

City State ZIP Code

 

Person’s relationship to you '

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6
 

Case 19-200389 Doc1 Filed 07/26/19 Page 53 of 61

Debtor 1 Shantel Larressa McDuffie Case number (if known).

First Name Middle Name Last Name

14.Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

WM No

L) Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities Describe what you contributed Date you Value
that total more than $600 contributed

 

None : $ 0.00

Charity’s Name

 

 

 

 

Number Street

 

City State ZIP Code |

List Certain Losses

 

| 15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other

disaster, or gambling?
IN No

LJ Yes. Fill in the details.

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred . cia: oo, loss lost
Include the amount that insurance has paid. List pending insurance

claims on line 33 of Schedule A/B: Property.

   

i :

i

eta Certain Payments or Transfers

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone
you consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.
Wf No
LI Yes. Fill in the details.
Description and value of any property transferred Date payment or Amount of payment
None transfer was
Person Who Was Paid made
Number Street | $
$
City State ZIP Code
Email or website address
i
Person Who Made the Payment, if Not You
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 7

 
 

Case 19-20039 Doc 1 Filed 07/26/19 ‘Page 54 of 61

 

 

 

 

 

Debtor 1 Shantel Larressa McDuffie Case number (if known)
First Name Middle Name Last Name
Description and value of any property transferred Date payment or Amount of

transfer was made _ payment

 

 

Person Who Was Paid

 

Number Street

 

 

City State ZIP Code

 

Email or website address

 

Person Who Made the Payment, if Not You

 

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

Wf No

CI Yes. Fill in the details.

 

 

 

Description and value of any property transferred Date payment or Amount of payment
: transfer was
N ° n e aos wohehtsesane ssttntetee neste ~ ssn ase see sense seaman seven svt made
.Person Who Was Paid
Number Street i TT a
$

 

City State ZIP Code i

 

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer an
transferred in the ordinary course of your business or financial affairs?
Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property).
Do not include gifts and transfers that you have already listed on this statement.
No
Q) Yes. Fill in the details.

Yy property to anyone, other than property

Description and value of property Describe any property or payments received Date transfer
transferred or debts paid in exchange was made

None

Person Who Received Transfer

 

 

Number — Street : / /

 

 

City State ZIP Code

Person’s relationship to you

 

Person Who Received Transfer

 

Number — Street :

 

 

City State ZIP Code

 

 

Person’s relationship to you

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 8

 

 
 

 

 

Case 19-20039 Doc1 Filed’ 07/26/19 Page 55 of 61

Debtor1  Shantel _ Larressa McDuffie Case number (if nown)

First Name Middle Name Last Name

 

 

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you
are a beneficiary? (These are often called asset-protection devices.)

M4 No

C) Yes. Fill in the details.

Description and value of the property transferred Date transfer
was made

 

Name of trust None

 

 

:
i
;

 

Beate use Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit,
closed, sold, moved, or transferred? ‘
include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions,
brokerage houses, pension funds, cooperatives, associations, and other financial institutions.

Wi No

C2 Yes. Fill in the details.

 

Last 4 digits of account number Type of account or Date account was Last balance before
instrument closed, sold, moved, closing or transfer
or transferred
None
Name of Financial Institution
XXXX— u Checking $
Number Street O Savings

 

Q Money market

 

O Brokerage

 

 

 

City ; 7 State ap Code Q Other _
XXXX- QO Checking $
Name of Financial Institution
QO Savings
Number Street QO Money market

O Brokerage

 

C) other

 

City State ZIP Code

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for
securities, cash, or other valuables?

Wf No

QD Yes. Fill in the details.

 

 

 

 

 

 

 

 

Who else had access to it? Describe the contents Do you still
' vinnie nt have it?
f
: O) No
None
Name of Financial Institution Name , UO Yes
Number Street Number Street :
| ‘
City State ZIP Code
City State ZIP Code /

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 9

 

 
 

Case 19-20039 Doc1 Filed 07/26/19 Page 56 of 61

Debtor1  Shantel Larressa McDuffie _

Case number (if known),
First Name Middle Name Last Name

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?
No

C2 Yes. Fill in the details.

 

 

Who else has or had access to it? Describe the contents Do you still
_ have it?
None O) No
Name of Storage Facility Name U Yes
Number Street Number Street

 

City State ZIP Code

 

 

City State ZIP Code

Identify Property You Hold or Control for Someone Else

23. Do you hold or contro! any property that someone else owns? include any property you borrowed from, are storing for,
or hold in trust for someone. :

wf No
C2 Yes. Fill in the details.

Where is. the property?

 

Value

   

None

Owner’s Name

 

 

Numb Street

 

Number Street

 

 

 

 

City State ZIPCode
City State ZIP Code . j

| Part 10: Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

 

m Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of
hazardous or toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium,
including statutes or regulations controlling the cleanup of these substances, wastes, or material.

: Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or
: utilize it or used to own, operate, or utilize it, including disposal sites.

_@ Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic
substance, hazardous material, pollutant, contaminant, or similar term.

_ Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24.Has any governmental unit notified you that you: may be liable or potentially liable under or in violation of an environmental law?

WZ No

QO) Yes. Fill in the details.

 

 

 

 

 

 

 

Governmental! unit Environmental law, if you know it Date of notice
None . |
Name of site Governmental unit : :
'
Number Street Number Street
City State ZIP Code
City State ZIP Code

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 10

 
 

 

 

6,

Debtor 1 Shantel Larressa McDuffie

First Name Middle Name Last Name

 

25. Have you notified any governmental unit of any release of hazardous material?

wi No
C) Yes. Fill in the details.

Governmental unit

None

Name of site Governmental unit

 

 

Number Street Number Street

 

City State ZIP Code

 

City State ZIP Code

Case number (i known)

Environmental law, if you know it

Case 19-20039 Doc1 Filed 07/26/19 Page 57 of 61

Date of notice

4
}

 

26. Have you been a party in any judicial or administrative proceeding under any environmental Jaw? Include settlements and orders.

Wi No

CJ Yes. Fill in the details.

 

 

 

 

 

Court or agency
Case title. None
Court Name
Number Street
Case number City State ZIP Code

EE ce Detalls About Your Business or Connections to Any Business

Status of the
_ case

Nature of the case

Ql Pending
Q On appeal
QO Concluded

 

| 27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
OC) Asole proprietor. or self-employed in a trade, profession, or other activity, either full-time or part-time

Amember of a limited liability company (LLC) or limited liability partnership (LLP)

Oa partner in a partnership
(2 An officer, director, or managing executive of a corporation

Q) An owner of at least 5% of the voting or equity securities of a corporation

C) No. None of the above applies. Go to Part 12.

1 Describe the nature of the business
Kouture J'adore

Business Name

1552 Langford Road

Number Street

 

Online clothing boutique

 

| Yes. Check all that apply above and fill in the details below for each business.

 

 

 

 

 

. Shantel McDuffie
Gwynn Oak MD 21207
_ City State ZIP Code ean ge
Describe the nature of the business
None

 

 

 

 

 

Business Name

 

Number Street
Name of accountant or bookkeeper

 

 

 

 

City State ZIP Code

 

 

Official Form 107

Employer Identification number

_ Do not include Social Security number or ITIN.

Dates business existed

From01/01/2011T» 07/01/2019

Employer Identification number
Do not include Social Security number or ITIN.

EIN: -

Dates business existed

From To

Statement of Financial Affairs for Individuals Filing for Bankruptcy page 11

 

 
 

Case 19-20039 Doc1 Filed 07/26/19 Page 58 of 61

Debtor1  ohantel Larressa McDuffie Case number (if known)

First Name Middle Name Last Name

 

 

Employer Identification number
Do not include Social Security number or ITIN.

Describe the nature of the-business

 

Business Name

 

_ EIN: oe
or et ts ces a in nel
umber Street Name of accountant or bookkeeper Dates business existed

 

 

From To
City State ZIP Code i

 

28, Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial
institutions, creditors, or other parties.

Wi No

UI Yes. Fill in the details below.

 

 

 

 

. Date issued
None
Name MM /DD/ YYYY
Number Street
City State ZIP Code

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the
answers are true and correct. | understand that making a false statement, concealing property, or obtaining money or property by fraud
in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.

18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

~ Signature of Debtor 1 { . (JV Signature of Debtor 2 oe

bate 07/01/2019 Date

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

WM No

C] Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
MW No

LI Yes. Name of person . Attach the Bankruptcy Petition Preparer’s Notice,
Declaration, and Signature (Official Form 119).

 

 

 

 

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 12
 

 

 

Case 19-20039 Doc1 Filed 07/26/19 Page 59 of 61°

   

District of Maryland
In Re: Shantel Larressa McDuffie Case Number:
Debtor(s) Chapter: 7

VERIFICATION OF CREDITOR MATRIX

The above named Debtors hereby verify that the attached list of creditors is true and correct to the best of their
knowledge.

Date: 07/01/2019 Signature of Debtor(s): Is/ C
Is ‘

 
Case 19-20039 Doc 1

Creditors

Fay Financial

3000 Kellway Dr.
Suite 150
Carrollton, TX 75006

Home Point Financial
11511 Luna Road

Suite 300

Farmers Branch, TX 75234

MB Financial Services
14372 Heritage Parkway
Fort Worth, TX 76177

Flagship Credit Acceptance
4600 Regent Blvd
Suite100

Irving, TX 75063

One Main Financial
PO Box 1010
Evansville, IN 47706

Credit One Bank
PO Box 98872
Las Vegas NV 89193

FedLoan Financing
POB 60610
Harrisburg PA 17106

SYNCB/Paypal
PO Box 965005
Orlando, FL 32896

Verizon Wireless
PO Box 650051
Dallas TX 75265

Webbank/Fingerhut
6250 Ridgewood Road
Saint Cloud, MN 56303

Filed 07/26/19 Page 60 of 61

 
 

 

Case 19-20039 Doc 1

Cavalry Portfolio Services
500 Summitt Lake Dr.
Suite 4A

Valhalla, NY 10595

Transworld Systems
PO Box 15095
Wilmington, DE 19850

Trident Assest Management
10375 Old Alabama Road
Suite 303

Alpharetta, GA 30022

Waypoint Resource Group LLC
PO Box 8588
Round Rock, TX 78683

CitiFinancial

C/S Care Dept

PO Box 6757

Sioux Falls, SD 57117

Comenity Bank/Express
PO Box 182789
Columbus OH 43218

Sallie Mae

123 Justison Street

3 Floor

Wilmington, DE 19801

DK Consulting Group
8955 Guilford Road
Columbia, MD 21046

BGE
PO Box 13070
Philadelphia, PA 19101

NELNET Loan Services Inc
PO Box 82561
Lincoln, NE 68501

Filed 07/26/19 | Page 61 of 61

 
